Exhibit 10.1



SECURITIES PURCHASE AGREEMENT

SECURITIES PURCHASE AGREEMENT (this "AGREEMENT," "PURCHASE AGREEMENT," or
"SECURITIES PURCHASE AGREEMENT"), dated as of September ___, 2007, by and among
UNIVERSAL ENERGY CORP., a Delaware corporation, ("COMPANY"), and each buyer
listed on the Schedule of Buyers attached hereto (each, including its successors
and assigns, a "BUYER" and collectively the "BUYERS").



WHEREAS:

A. The Company and the Buyers are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Rule 506
under Regulation D ("Regulation D") as promulgated by the United States
Securities and Exchange Commission (the "SEC") under the Securities Act of 1933,
as amended (the "1933 ACT" or the "Securities Act");



B. Buyers desire to purchase and the Company desires to issue and sell in a
private offering, upon the terms and conditions set forth in this Agreement, (i)
senior secured convertible debentures (the "Debentures") of the Company and (ii)
Warrants (as defined in Section 1(b)(iv) in the form described in this
Agreement, to purchase shares of common stock, par value $.0001 per share, of
the Company ("Common Stock"). The minimum aggregate Subscription Amount of this
offering of the Debentures to all of the Buyers shall be Three Million Dollars
(U.S. $3,000,000)(the "Minimum Amount") and the maximum aggregate Subscription
Amount of this offering of the Debentures all of the Buyers shall be Five
Million U.S. Dollars (U.S. $5,000,000)(the "Maximum Amount")(collectively, the
"Offering");



C. The terms of the Debentures, including the terms on which the Debentures may
be converted into Common Stock, are set forth in Debenture, in the form attached
hereto as Exhibit A;



D. Contemporaneously with the execution and delivery of this Agreement, the
parties hereto are executing and delivering a Registration Rights Agreement, in
the form attached hereto as Exhibit B (the "Registration Rights Agreement"),
pursuant to which the Company has agreed to provide certain registration rights
under the 1933 Act and the rules and regulations promulgated thereunder, and
applicable state securities laws.



E. The Debentures will rank senior to all outstanding and future indebtedness of
the Company, guaranteed by each of the Company's subsidiaries pursuant to the
subsidiary guarantee attached hereto as Exhibit C-1 (the "Subsidiary
Guarantee"), and secured by a first priority, perfected security interest in
certain of the assets of the Company and the stock and certain of the assets of
each of the Company's subsidiaries, as evidenced by the pledge agreement
attached hereto as Exhibit C-2 (the "Pledge Agreement") and the security
agreement attached hereto as Exhibit C-3 (the "Security Agreement").



NOW THEREFORE

, the Company and each Buyer, severally and not jointly, hereby agree as
follows:



1. PURCHASE AND SALE OF DEBENTURES AND WARRANTS.

(a) Certain Definitions. This Securities Purchase Agreement, the Debenture, the
Registration Rights Agreement, the Security Documents, the Warrants, and any
other agreements delivered together with this Agreement or in connection
herewith shall be referred to herein as the "Transaction Documents." The Company
and the each Buyer (severally and not jointly) mutually agree to the terms of
each of the Transaction Documents. For purposes hereof:

"1934 Act" shall mean the Securities Exchange Act of 1934.

"Approved Stock Plan"

means any employee benefit plan which has been duly adopted by a majority of
members of the Board of Directors of the Company or a majority of the members of
a committee of directors established for such purpose, pursuant to which the
Company's securities may be issued to any employee, consultant, officer or
director for services provided to the Company.



"Closing Legal Opinion"

shall have the meaning set forth in Section 1(b)(v)(C) below.



"Common Stock Equivalents"

means any securities of the Company or the Subsidiaries which would entitle the
holder thereof to acquire, directly or indirectly, at any time Common Stock,
including without limitation, any debt, preferred stock, rights, options,
warrants or other instrument that is at any time convertible into or exercisable
or exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.



"Conversion Shares"

shall have the meaning set forth in Section 2(a) below.



"Convertible Securities"

shall have the meaning ascribed to it in the Debenture.



"Designated Insiders"

shall have the meaning set forth in Section 4(r) below.



"Effective Date"

shall mean the date that the initial Registration Statement required to be filed
pursuant to the Registration Rights Agreement is declared effective by the SEC.



"Eligible Market"

means the over the counter Bulletin Board ("OTC-BB"), the New York Stock
Exchange, Inc., the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market or the American Stock Exchange.





"Exempt Issuance"

means the issuance of (a) any Common Stock issued or issuable in connection with
any Approved Stock Plan of the outstanding Common Stock, in the aggregate
(provided that no such options shall be issued to consultants or advisors unless
such options are not registered, either at the time of issuance or at any time
thereafter, and are subject to volume limitations under Rule 144, (b) securities
upon the exercise, exchange of, conversion or redemption of, or payment of
interest or liquidated or similar damages on, any Securities issued hereunder,
(c) other securities exercisable, exchangeable for, convertible into, or
redeemable for shares of Common Stock issued and outstanding on the date of this
Agreement, provided that such securities have not been amended since the date of
this Agreement to directly or indirectly effectively increase the number of such
securities or to decrease the exercise, exchange or conversion price of such
securities (and including any issuances of securities pursuant to the
anti-dilution provisions of any such securities), and (d) any Common Stock
issued or issuable in connection with any acquisition by the Company, whether
through an acquisition of stock or a merger of any business, assets or
technologies the primary purpose of which is not to raise equity capital.
Notwithstanding anything to the contrary herein, no issuance of Variable Equity
Securities shall be an Exempt Issuance.





"Indebtedness"

shall have the meaning set forth in Section 3(mm) below.





"Initial Warrant Exercise Price"

shall have the meaning set forth in Section 1(b)(iv) below.





"Intellectual Property"

shall have the meaning set forth in Section 3(j) below.





"Intellectual Property Rights"

shall have the meaning set forth in Section 3(j) below.





"Key Person Life Insurance Policy"

shall have the meaning set forth in Section 3(u) below.





"Legend Removal Date"

shall have the meaning set forth in Section 6(a).





"Lien"

shall have the meaning set forth in Section 5 below.





"Limited Standstill Agreements"

shall have the meaning set forth in Section 4(r) below.





"Market Price,"

for any security as of any date, shall have the meaning ascribed to it in the
applicable security.





"Material Adverse Effect"

shall have the meaning set forth in Section 3(a) below.





"Officer's Certificate"

shall have the meaning set forth in Section 8(c) below.





"Ongoing Share Reservation Requirement"

shall have the meaning set forth in Section 4(h)(i) below.





"Options"

shall have the meaning ascribed to it in the Debenture.





"Patents"

shall have the meaning set forth in Section 3(j) below.





"Payment Shares" shall mean (i) Default Shares (as defined in the Debenture),
(ii) Interest Payment Shares and Monthly Redemption Shares (as each is defined
in the Debenture) and (iii) shares issuable upon conversion of Required Cash
Payments (as each is defined in the Debenture) into Common Stock of the Company.
The Payment Shares shall be treated as Common Stock issuable upon conversion of
the Debentures for all purposes hereof and thereof and shall be subject to all
of the limitations and afforded all of the rights of the other shares of Common
Stock issuable hereunder or thereunder, including without limitation, the right
to be included in the Registration Statement (as defined in the Registration
Rights Agreement) filed pursuant to the Registration Rights Agreement.



"Permitted Liens"

shall mean: (i) Liens on equipment purchased in the ordinary course of business,
(ii) Liens subordinate to those created by this Agreement as long as the
lienholder enters into a subordination agreement acceptable to the Buyers in
their reasonable discretion, (iii) landlords', carriers', warehousemen's,
mechanics' and other similar Liens arising by operation of law in the ordinary
course of the Company's business; provided, however, that all such Liens shall
be discharged or bonded off within sixty (60) days from the filing thereof; (iv)
Liens arising out of pledge or deposits under worker's compensation,
unemployment insurance, old age pension, social security, retirement benefits or
other similar legislation; (v) Liens for taxes (excluding any Lien imposed
pursuant to any provision of ERISA) not yet due or which are being contested in
good faith by appropriate proceedings and the Company maintains appropriate
reserves in respect thereto provided that in Buyer's judgment such Lien does not
adversely affect Buyer's rights or the priority of Buyer's Lien in the
Collateral; and (vi) easements, rights of way, restrictions and other similar
charges or Liens relating to real property and not interfering in a material way
with the ordinary conduct of the Company's business.





"Person"

shall mean an individual, a limited liability company, a partnership, a joint
venture, an exempted company, a corporation, a trust, an unincorporated
organization and a government or any department or agency thereof.



"Principal Market"

shall have the meaning set forth in Section 4(j) below.



"Purchase Price"

shall have the meaning set forth in Section 1(b)(ii) below.



"Registration Rights Agreement"

shall have the meaning set forth in Recital "D" above.



"Required Holders" shall have the meaning ascribed to it in the Debenture.



"Security Agreement"

shall have the meaning ascribed to it in Recital "E" above.





"SEC Documents"

shall have the meaning set forth in Section 3(g) below.





"Securities"

shall have the meaning set forth in Section 2(a) below.





"Security Documents"

shall mean the Security Agreement and any other documents and filing required
thereunder in order to grant the Buyers a first priority security interest in
the assets of the Company and the Subsidiaries as provided in the Security
Agreement, including but not limited to all UCC-1 filing receipts and
documentation evidencing filing of liens with the United States Patent and
Trademark Office.





"Subscription Amount"

shall have the meaning set forth in Section 10 below.





"Subsidiaries"

shall have the meaning set forth in Section 3(a) below.





"Trading Market"

means the Eligible Market on which the Common Stock is listed or quoted for
trading on the date in question.





"Underlying Shares"

means the shares of Common Stock issued and issuable upon conversion or
redemption of the Debentures or as Payment Shares, issued and issuable upon
exercise of the Warrants and issued and issuable in lieu of the cash payment of
interest on the Debentures in accordance with their terms.





"Variable Equity Securities"

shall have the meaning set forth in Section 4(e) below.





"VWAP"

means, for any date, the price determined by the first of the following clauses
that applies: (a) if the Common Stock is then listed or quoted on a Trading
Market, the daily volume weighted average price of the Common Stock for such
date (or the nearest preceding date) on the Trading Market on which the Common
Stock is then listed or quoted as reported by Bloomberg L.P. (based on a Trading
Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City time); (b)
if the Common Stock is not then listed or quoted for trading on a Trading Market
and if prices for the Common Stock are then reported in the "Pink Sheets"
published by Pink Sheets, LLC (or a similar organization or agency succeeding to
its functions of reporting prices), the most recent bid price per share of the
Common Stock so reported; or (c) in all other cases, the fair market value of a
share of Common Stock as determined by an independent appraiser selected in good
faith by the Buyers of a majority in interest of the Securities then outstanding
and reasonably acceptable to the Company.





"Warrants"

shall mean the "A Warrants," the "B Warrants" and the "C Warrants", each as
defined in Section 1(b) below.





"Warrant Amount"

shall mean the "A Warrant Amount," the "B Warrant Amount" and the "C Warrant
Amount", each as defined in Section 1(b) below.





"Warrant Shares"

shall have the meaning set forth in Section 2(a) below.





 

(b) Closing of Purchase of Debentures and Warrants.

Subject to the satisfaction or waiver of the terms and conditions of this
Agreement, on the Closing Date (as defined below), the Company shall issue and
sell to each Buyer and each Buyer, severally and not jointly, agrees to purchase
from the Company the Debenture in a principal amount equal to the Subscription
Amount (as defined in Section 10) and an accompanying number of Warrants (as
described below) to purchase a number of shares equal to the Warrant Amount (as
defined below).





(i) Form of Debenture. The Debenture shall be in the form annexed hereto as
Exhibit A.



(ii) Form Of Payment. The aggregate purchase price for the Debenture and the
Warrants to be purchased by each Buyer at the Closing (the "Purchase Price")
shall be the amount set forth opposite such Buyer's name in column (5) of the
Schedule of Buyers annexed hereto. Each Buyer shall pay $0.80 for each $1.00 of
principal amount of Debentures and related Warrants to be purchased by such
Buyer at the Closing, representing a twenty percent (20%) original issue
discount (the "Original Issue Discount"). On or before the Closing Date (as
defined below), (i) each Buyer shall pay the Purchase Price for the Debentures
and the Warrants to be issued and sold to it at the Closing (as defined below)
by wire transfer of immediately available funds to the Company, in accordance
with the Company's written wiring instructions, against delivery of duly a
executed Debenture having an aggregate initial principal amount (the "Original
Principal Amount") equal to the Purchase Price and the number of Warrants equal
to the Warrant Amount, and (ii) the Company shall deliver such Debentures and
Warrants duly executed on behalf of the Company, to such Buyer, against delivery
of such Purchase Price.





(iii) Closing Date. Subject to the satisfaction or waiver of the terms and
conditions of this Agreement, the "Closing" with respect to a Buyer shall occur
when subscriber funds representing the aggregate Original Principal Amount of
the Debenture being purchased by such Buyer are transmitted by wire transfer of
immediately available funds by each Buyer to the Company, assuming that the
Transaction Documents are signed by both parties prior to or within three (3)
business days following such transmission. The date of the Closing shall be
referred to herein as the "Closing Date." Unless otherwise mutually agreed by
the parties, the last Closing hereunder shall occur not later than September 11,
2007. The Closing contemplated by this Agreement shall occur on the applicable
Closing Date at the offices of the Company, or at such other location as may be
agreed to by the parties.





(iv) Warrants. Each Buyer's Debenture shall be accompanied by a number of
warrants (the "A Warrants") to purchase a number of shares of Common Stock equal
to 100% of the Original Principal Amount of the Debentures being purchased by
such Buyer, divided by the Initial Conversion Price (as defined in the
Debenture) (the "A Warrant Amount"). The A Warrants shall be in the form of the
Warrant annexed hereto as Exhibit E-1, except that the "Initial Exercise Price,"
as defined therein, shall equal $0.88 (the "Initial A Warrant Exercise Price"),
subject to adjustment therein. The A Warrants shall contain Exercise Price
adjustment provisions that are consistent with the adjustment provisions
afforded to the Conversion Price of the Debenture in the Debenture and shall
have a five (5) year term.



Each Debenture shall also be accompanied by a number of warrants (the "B
Warrants") to purchase a number of shares of Common Stock equal to 100% of the
Original Principal Amount of the Debentures being purchased by such Buyer,
divided by the Initial Conversion Price (as defined in the Debenture) (the "B
Warrant Amount"). The B Warrants shall be in the form of the Warrant annexed
hereto as Exhibit E-2, except that the "Initial Exercise Price," as defined
therein, shall equal $0.80 (the "Initial B Warrant Exercise Price"), subject to
adjustment therein. The B Warrants shall contain Exercise Price adjustment
provisions that are consistent with the adjustment provisions afforded to the
Conversion Price of the Debenture in the Debenture and shall have a term which
extends through the date that if one (1) year after the Effective Date. The B
Warrant shall afford the Holder the right to purchase a number of "C Warrants"
equal to the B Warrant Amount (the "C Warrant Amount"), and shall be redeemable
by the Company at any time after issuance at a price determined by the
Black-Scholes model (as further described in the B Warrants). The "C Warrants"
shall be in the form attached hereto as Exhibit E-3, except that the "Initial
Exercise Price" as defined therein shall equal $0.88 (the "Initial C Warrant
Exercise Price").





(v) Closing Deliveries. On the Closing Date, the Company will deliver or cause
to be delivered to each Buyer (the "Company Documents"):





(A) the items required to be delivered to Buyer pursuant to Section 8, duly
executed by the Company where so required,



(B) omitted,



(C) a legal opinion of the Company's counsel, dated as of the Closing Date, in
form, scope and substance reasonably satisfactory to the Buyer and in
substantially the same form as Exhibit F attached hereto in relation to the
Company, the applicable Debenture, the applicable Warrant and the Transaction
Documents ("Closing Legal Opinion"),



(D) a duly executed Debenture with a principal amount equal to such Buyer's
Subscription Amount, divided by 0.8 to account for the Original Issue Discount,
registered in the name of such Buyer,



(E) a duly executed Warrant registered in the name of such Buyer to purchase up
to a number of shares of Common Stock equal to the Warrant Amount (as defined in
Section 1(b)(iv)) with an exercise price equal to the Initial Warrant Exercise
Price (as defined in Section 1(b)(iv)) subject to adjustment therein,



(F) Limited Standstill Agreements, duly executed by each of the Designated
Insiders (as defined in Section 4(m));



(G) The Company shall have delivered to such Buyer a true copy of certificate
evidencing the formation and good standing of the Company and each of its
Subsidiaries in such entity's jurisdiction of formation issued by the Secretary
of State (or comparable office) of such jurisdiction, as of a date within 10
days of the Closing Date.

(H) The Company shall have delivered to such Buyer a true copy of certificate
evidencing the Company's qualification as a foreign corporation and good
standing issued by the Secretary of State (or comparable office) of each
jurisdiction in which the Company conducts business, as of a date within five
(5) days of the Closing Date.



(I) The Company shall have delivered to such Buyer a certified copy of the
Certificate of Incorporation as certified by the Secretary of the State of
Delaware as of a date that is five (5) days prior to the Closing Date.



On the Closing Date, each Buyer shall deliver or cause to be delivered to the
Company the following (the "Buyer Documents"):

(A) this Securities Purchase Agreement and the Registration Rights Agreement
duly executed by such Buyer,

(B) such Buyer's Subscription Amount by wire transfer to the account as
specified in writing by the Company (subject to offsets for any expenses to
which such Buyer is entitled).



 

2. BUYER'S REPRESENTATIONS AND WARRANTIES. Each Buyer represents and warrants to
the Company solely as to such Buyer that:



(a) Investment Purpose.

As of the date hereof, the Buyer is purchasing the Debenture and the shares of
Common Stock issuable upon conversion of the Debenture or otherwise pursuant to
the Debenture and the other Transaction Documents (including, without
limitation, the Payment Shares) (such shares of Common Stock being collectively
referred to herein as the "Conversion Shares") and the Warrants and the shares
of Common Stock issuable upon exercise thereof (the "Warrant Shares" and,
collectively with the Debenture, Warrants and Conversion Shares, the
"Securities") for its own account and not with a present view towards the public
sale or distribution thereof, except pursuant to sales registered or exempted
from registration under the 1933 Act; PROVIDED, HOWEVER, that by making the
representations herein, the Buyer does not agree to hold any of the Securities
for any minimum or other specific term and reserves the right to dispose of the
Securities at any time in accordance with or pursuant to a registration
statement or an exemption under the 1933 Act and applicable state securities
laws.





(b) Accredited Investor Status.

The Buyer is an "accredited investor" as that term is defined in Rule 501(a) of
Regulation D (an "Accredited Investor").





(c) Reliance On Exemptions.

The Buyer understands that the Securities are being offered and sold to it in
reliance upon specific exemptions from the registration requirements of United
States federal and state securities laws and that the Company is relying upon
the truth and accuracy of, and the Buyer's compliance with, the representations,
warranties, agreements, acknowledgments and understandings of the Buyer set
forth herein in order to determine the availability of such exemptions and the
eligibility of the Buyer to acquire the Securities.





(d) Information.

The Buyer and its advisors, if any, have been furnished with all materials
relating to the business, finances and operations of the Company and materials
relating to the offer and sale of the Securities which have been requested by
the Buyer or its advisors. The Buyer and its advisors, if any, have been
afforded the opportunity to ask questions of the Company. Neither such inquiries
nor any other due diligence investigation conducted by Buyer or any of its
advisors or representatives shall modify, amend or affect Buyer's right to rely
on the Company's representations and warranties contained in Section 3 below.
The Buyer understands that its investment in the Securities involves a
significant degree of risk.





(e) Transfer Or Re-Sale.

The Buyer understands that (i) except as provided in the Registration Rights
Agreement, the sale or re-sale of the Securities has not been and is not being
registered under the 1933 Act or any applicable state securities laws, and the
Securities may not be transferred or resold unless (a) the Securities are sold
pursuant to an effective registration statement under the 1933 Act, (b) the
Buyer shall have delivered to the Company an opinion of counsel (which opinion
shall be in form, substance and scope reasonably satisfactory to counsel to the
Company) to the effect that the Securities to be sold or transferred may be sold
or transferred pursuant to an exemption from such registration, (c) the
Securities are sold or transferred to an "affiliate" (as defined in Rule 144
promulgated under the 1933 Act (or a successor rule) ("Rule 144") of the Buyer
who agrees to sell or otherwise transfer the Securities only in accordance with
this Section 2(e) and who is an Accredited Investor, or (d) the Securities are
sold pursuant to Rule 144 or Rule 144(k); and (ii) any sale of such Securities
made in reliance on Rule 144 or Rule 144(k) may be made only in accordance with
the terms of said Rule. Notwithstanding the foregoing or anything else contained
herein to the contrary, the Securities may be pledged as collateral in
connection with a bona fide margin account or other lending arrangement.





(f) Organization; Authorization; Enforcement.

Buyer is a duly organized, validly existing and in good standing under the laws
of the jurisdiction in which it is organized. Buyer has all requisite power and
authority to enter into and perform this Agreement and the other Transaction
Documents to which Buyer is a signatory and to consummate the transactions
contemplated hereby and thereby in accordance with the terms hereof and thereof.
The execution and delivery of this Agreement and the other Transaction Documents
to which Buyer is a signatory have been duly and validly authorized and no
further consent or authorization of Buyer, its manager or members is required.
This Agreement has been duly executed and delivered on behalf of the Buyer, and
this Agreement constitutes, and upon execution and delivery by the Buyer of the
other Transaction Documents to which Buyer is a signatory, such agreements will
constitute, legal, valid and binding agreements of the Buyer enforceable in
accordance with their terms except (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors' rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.





(g) Residency.

The Buyer's residency is as indicated on its signature page hereto.





(h) Knowledge And Experience

. Buyer has such knowledge and experience in financial and business matters that
it is capable of evaluating the merits and risks of the investment in the
Securities.





(i) Short Sales Prior To The Date Hereof.

Buyer and its Affiliates have not from the time that such Buyer first received a
term sheet (written or oral) from the Company or any other person setting forth
the material terms of the transactions contemplated hereunder until the date
hereof entered into or effected, or attempted to induce any third party to enter
into or effect, any short sales of the Common Stock, or any hedging transaction
which establishes a net short position with respect to the Common Stock.





(j)

Independent Investment Decision.  Such Buyer has independently evaluated the
merits of its decision to purchase the Securities pursuant to the Transaction
Documents, and such Buyer confirms that it has not relied on the advice of any
other Buyer's business and/or legal counsel in making such decision.  





3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to each Buyer that, except as set forth on
the Company's disclosure schedules referred to herein and attached hereto or any
update thereto prior to the Closing Date (so long as such schedules do not
contain any material adverse change)(collectively, the "Disclosure Schedules").
If an exception is adequately disclosed in any one section of the Disclosure
Schedule it shall be deemed disclosed for purposes of each other applicable
section of the Disclosure Schedule.





(a) Organization And Qualification.

The Company and each of its Subsidiaries (as defined below), if any, is a
corporation duly organized, validly existing and in good standing under the laws
of the jurisdiction in which it is incorporated, with full power and authority
(corporate and other) to own, lease, use and operate its properties and to carry
on its business as and where now owned, leased, used, operated and conducted.
Schedule 3(a) sets forth a list of all of the Subsidiaries of the Company and
the jurisdiction in which each is incorporated. The Company and each of its
Subsidiaries is duly qualified as a foreign corporation to do business and is in
good standing in every jurisdiction in which its ownership or use of property or
the nature of the business conducted by it makes such qualification necessary
except where the failure to be so qualified or in good standing would not have a
Material Adverse Effect. "Material Adverse Effect" means any material adverse
effect on (i) the Securities, (ii) the business, operations, assets, financial
condition or prospects of the Company and its Subsidiaries, if any, taken as a
whole, (iii) on the transactions contemplated hereby or by the agreements or
instruments to be entered into in connection herewith or (iv) the authority or
the ability of the Company to perform its obligations under this Agreement, the
Registration Rights Agreement, the Debenture or the Warrants. "Subsidiaries"
means any corporation or other organization, whether incorporated or
unincorporated, in which the Company owns, directly or indirectly, any equity or
other ownership interest.





(b) Authorization; Enforcement.

(i) The Company has all requisite corporate power and authority to enter into
and perform this Agreement, the Security Documents, the Registration Rights
Agreement, the Debenture and the Warrants and to consummate the transactions
contemplated hereby and thereby and to issue the Securities, in accordance with
the terms hereof and thereof, (ii) except as otherwise set forth in Schedule
3(b), the execution and delivery of this Agreement, the Security Documents, the
Registration Rights Agreement, the Debenture and the Warrants by the Company and
the consummation by it of the transactions contemplated hereby and thereby
(including without limitation, the issuance of the Debenture and the Warrants
and the issuance and reservation for issuance of the Conversion Shares issuable
upon conversion of or otherwise pursuant to the Debenture and the Warrant Shares
issuable upon exercise of or otherwise pursuant to the Warrants) have been duly
authorized by the Company's Board of Directors and no further consent or
authorization of the Company, its Board of Directors, or its stockholders is
required, (iii) this Agreement has been duly executed and delivered by the
Company, and (iv) this Agreement constitutes, and upon execution and delivery by
the Company of the Security Documents, the Registration Rights Agreement, the
Debenture and the Warrants, each of such agreements and instruments will
constitute, a legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors' rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.





(c) Capitalization.

As of the date hereof, the authorized capital stock of the Company is as set
forth on Schedule 3(c-1). The authorized capital stock of the Company consists
of 250,000,000 shares of Common Stock, par value $0.0001 per share, of which
approximately 29,588,119 shares are outstanding as of the date hereof. There are
no outstanding securities which are convertible into shares of Common Stock,
whether such conversion is currently exercisable or exercisable only upon some
future date or the occurrence of some event in the future, except as disclosed
on Schedule (c-1). If any such securities are listed on the Schedule (c-1), the
number or amount of each such outstanding convertible security and the
conversion terms are set forth in said Schedule (c-1). All of such outstanding
shares of capital stock set forth in Schedule 3(c-1) are, or upon issuance will
be, duly authorized, validly issued, fully paid and nonassessable.





No shares of capital stock of the Company are subject to preemptive rights or
any other similar rights of the stockholders of the Company or any liens or
encumbrances imposed through the actions or failure to act of the Company.
Except as disclosed in Schedule 3(c-2), as of the effective date of this
Agreement, (i) there are no outstanding options, warrants, scrip, rights to
subscribe for, puts, calls, rights of first refusal, agreements, understandings,
claims or other commitments or rights of any character whatsoever relating to,
or securities or rights convertible into or exchangeable for any shares of
capital stock of the Company or any of its Subsidiaries, or arrangements by
which the Company or any of its Subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its Subsidiaries,
(ii) there are no agreements or arrangements under which the Company or any of
its Subsidiaries is obligated to register the sale of any of its or their
securities under the 1933 Act (except the Registration Rights Agreement) and
(iii) there are no anti-dilution or price adjustment provisions contained in any
security issued by the Company (or in any agreement providing rights to security
holders) that will be triggered by the issuance of the Debenture, the Warrants,
the Conversion Shares, the Payment Shares, or the Warrant Shares. The Company
has furnished to each Buyer true and correct copies of the Company's Articles of
Incorporation as in effect on the date hereof ("Articles Of Incorporation"), the
Company's By-laws, as in effect on the date hereof (the "By-Laws"), and the
terms of all securities convertible into or exercisable for Common Stock of the
Company and the material rights of the holders thereof in respect thereto. In
the event that the date of execution of this Agreement is not the Closing Date,
the Company shall provide each Buyer with a written update of this
representation signed by the Company's President and Chief Executive or Chief
Financial Officer on behalf of the Company as of the Closing Date ("Closing
Bring-Down Certificate"). No further approval or authorization of any
stockholder, the Board of Directors of the Company or others is required for the
issuance and sale of the Securities. There are no stockholders agreements,
voting agreements or other similar agreements with respect to the Company's
capital stock to which the Company is a party or, to the knowledge of the
Company, between or among any of the Company's stockholders.



(d) Issuance of Shares.

Upon issuance upon conversion of the Debenture and upon exercise of the Warrants
in accordance with their respective terms, and receipt of the exercise price
therefor, the Conversion Shares and Warrant Shares, along with any Payment
Shares or any other shares issued pursuant to the terms of the Transaction
Documents, will be validly issued, fully paid and non-assessable, and free from
all taxes, liens, claims and encumbrances and shall not be subject to preemptive
rights or other similar rights of stockholders of the Company and will not
impose personal liability upon the holder thereof.





(e) Acknowledgment Of Dilution.

The Company understands and acknowledges the potentially dilutive effect to the
Common Stock upon the issuance of the Conversion Shares upon conversion of or
otherwise pursuant to the Debentures or upon issuance of the Warrant Shares upon
exercise of or otherwise pursuant to the Warrants. The Company's directors and
executive officers have studied and fully understand the nature of the
Securities being sold hereunder. The Company further acknowledges that its
obligation to issue Conversion Shares upon conversion of or otherwise pursuant
to the Debentures, to issue Warrant Shares upon exercise of or otherwise
pursuant to the Warrants in accordance with this Agreement, and to otherwise
issue Payment Shares or other shares of Common Stock to the Buyer is absolute
and unconditional regardless of the dilutive effect that such issuance may have
on the ownership interests of other stockholders of the Company. Taking the
foregoing into account, the Company's Board of Directors has determined, in its
good faith business judgment, that the issuance of the Securities hereunder and
under the Debentures and the Warrants and the consummation of the transactions
contemplated hereby and thereby are in the best interest of the Company and its
stockholders.





(f) No Conflicts.

Except as otherwise set forth in Schedule 3(f), the execution, delivery and
performance of each of the Transaction Documents by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby
(including, without limitation, the issuance and reservation for issuance of the
Conversion Shares and Warrant Shares) will not (i) conflict with or result in a
violation of any provision of the Certificate of Incorporation or By-laws, (ii)
trigger any resets of conversion or exercise prices in other outstanding
convertible securities, warrants or options of the Company, (iii) trigger the
issuance of securities by the Company to any third party, (iv) violate or
conflict with, or result in a breach of any provision of, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture, patent, patent
license or instrument to which the Company or any of its Subsidiaries is a
party, or (v) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws and regulations
and regulations of any self-regulatory organizations to which the Company or its
securities are subject) applicable to the Company or any of its Subsidiaries or
by which any property or asset of the Company or any of its Subsidiaries is
bound or affected (except, in the case of clauses (i), (iv) and (v) above, for
such conflicts, defaults, terminations, amendments, accelerations, cancellations
and violations as would not, individually or in the aggregate, have a Material
Adverse Effect). Neither the Company nor any of its Subsidiaries is in violation
of its Certificate of Incorporation, By-laws or other organizational documents
and neither the Company nor any of its Subsidiaries is in default (and no event
has occurred which with notice or lapse of time or both could put the Company or
any of its Subsidiaries in default) under, and neither the Company nor any of
its Subsidiaries has taken any action or failed to take any action that would
give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its Subsidiaries is a party or by which any property or assets of the
Company or any of its Subsidiaries is bound or affected, except for possible
defaults as would not, individually or in the aggregate, have a Material Adverse
Effect. The businesses of the Company and its Subsidiaries, if any, are not
being conducted, and shall not be conducted so long as a Buyer owns any of the
Securities, in violation of any law, ordinance or regulation of any governmental
entity the violation of which would have a Material Adverse Effect. Except as
disclosed in Schedule 3(f) or as specifically contemplated by this Agreement or
as required under the 1933 Act and any applicable state securities laws, the
Company is not required to obtain any consent, authorization or order of, or
make any filing or registration with, any court, governmental agency, regulatory
agency, self regulatory organization or stock market or any third party in order
for it to execute, deliver or perform any of its obligations under this
Agreement, the Registration Rights Agreement, the Debentures or the Warrants in
accordance with the terms hereof or thereof or to issue and sell the Debentures
and Warrants in accordance with the terms hereof and to issue the Conversion
Shares upon conversion of or otherwise pursuant to the Debentures and the
Warrant Shares upon exercise of or otherwise pursuant to the Warrants. Except as
disclosed in Schedule 3(f), all consents, authorizations, orders, filings and
registrations which the Company is required to obtain pursuant to the preceding
sentence have been obtained or effected on or prior to the date hereof. The
Company is not in violation of the listing or trading requirements of the
Principal Market (as defined herein) and does not reasonably anticipate that the
Common Stock will cease to be listed or traded on the Principal Market in the
foreseeable future. The Company and its Subsidiaries are unaware of any facts or
circumstances which might give rise to any of the foregoing.





(g) SEC Documents; Financial Statements.

Since at least the beginning of the most recent fiscal quarter that began more
than two (2) years prior to the Closing Date, the Company has timely filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the SEC pursuant to the reporting requirements of the 1934 Act (all
of the foregoing filed prior to the date hereof and since at least the beginning
of the most recent fiscal quarter that began more than two (2) years prior to
the Closing Date, and all exhibits included therein and financial statements and
schedules thereto and documents (other than exhibits to such documents)
incorporated by reference therein, being hereinafter referred to herein as the
"SEC Documents"). For purposes of this Agreement, "Timely Filed" shall mean that
the applicable document was filed (i) by its original due date under the 1934
Act, or, if a request for an extension was timely filed, (ii) by such extended
due date. True and complete copies of the SEC Documents are available on the
SEC's internet website (www.sec.gov), except for such exhibits and incorporated
documents. Upon the request of a Buyer, the Company will promptly provide copies
of the SEC Documents to such Buyer. As of their respective dates, the SEC
Documents complied in all material respects with the requirements of the 1934
Act and the rules and regulations of the SEC promulgated thereunder applicable
to the SEC Documents, and none of the SEC Documents, at the time they were filed
with the SEC, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. None of the statements made in any such SEC Documents is,
or has been, required to be amended or updated under applicable law (except for
such statements as have been amended or updated in subsequent filings prior to
the date hereof). As of their respective dates, the financial statements of the
Company (and the Buyers thereto) included in the SEC Documents complied as to
form in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto. Such financial
statements have been prepared in accordance with United States generally
accepted accounting principles, consistently applied, during the periods
involved (except (i) as may be otherwise indicated in such financial statements
or the notes thereto, or (ii) in the case of unaudited interim statements, to
the extent they may not include footnotes or may be condensed or summary
statements) and fairly present in all material respects the consolidated
financial position of the Company and its consolidated Subsidiaries as of the
dates thereof and the consolidated results of their operations and cash flows
for the periods then ended (subject, in the case of unaudited statements, to
normal year-end audit adjustments). Except as set forth in the financial
statements of the Company included in the SEC Documents, the Company has no
liabilities, contingent or otherwise, other than (i) liabilities incurred in the
ordinary course of business subsequent to the date of the Company's most recent
10-QSB or 10-KSB and (ii) obligations under contracts and commitments incurred
in the ordinary course of business and not required under generally accepted
accounting principles to be reflected in such financial statements, which,
individually or in the aggregate, are not material to the financial condition or
operating results of the Company.





(h) Absence Of Certain Changes.

Except for losses incurred in the ordinary course of business that have been
publicly disclosed at least five (5) days prior to the date hereof or as set
forth on Schedule 3(h) hereof, since the date of the Company's most recent 10-Q
or 10-K, there has been no material adverse change and no material adverse
development in the assets, liabilities, business, properties, operations,
financial condition, results of operations or prospects of the Company or any of
its Subsidiaries. For purposes of this Section 3(h), the terms "Material Adverse
Change" and "Material Adverse Development" shall exclude continuing losses that
are consistent with the Company's historical losses. Except as disclosed in
Schedule 3(h), since the date of the Company's most recent audited financial
statements contained in a Form 10-K, neither the Company nor any of its
Subsidiaries has





(i) declared or paid any dividends on its Common Stock;



(ii) sold any assets, individually or in the aggregate, in excess of $100,000
outside of the ordinary course of business;



(iii) except as set forth in Schedule 3(h), had capital expenditures,
individually or in the aggregate, in excess of $100,000;



(iv) issued any stock, bonds or other corporate securities or any rights,
options or warrants with respect thereto;



(v) borrowed any amount or incurred or become subject to any liabilities
(absolute or contingent) except current liabilities incurred in the ordinary
course of business which are comparable in nature and amount to the current
liabilities incurred in the ordinary course of business during the comparable
portion of its prior fiscal year, as adjusted to reflect the current nature and
volume of the Company's or such subsidiary's business;



(vi) discharged or satisfied any lien or encumbrance or paid any obligation or
liability (absolute or contingent), other than current liabilities paid in the
ordinary course of business;



(vii) declared or made any payment or distribution of cash or other property to
stockholders with respect to its stock, or purchased or redeemed, or made any
agreements so to purchase or redeem, any shares of its capital stock;



(viii) sold, assigned or transferred any other tangible assets, or canceled any
debts or claims, except in the ordinary course of business;



(ix) sold, assigned or transferred any patent rights, trademarks, trade names,
copyrights, trade secrets or other intangible assets or intellectual property
rights, or disclosed any proprietary confidential information to any person
except to customers in the ordinary course of business or to the Purchasers or
their representatives;



(x) suffered any material losses or waived any rights of material value, whether
or not in the ordinary course of business, or suffered the loss of any material
amount of prospective business;



(xi) made any changes in employee compensation except in the ordinary course of
business and consistent with past practices;



(xii) made capital expenditures or commitments therefor that aggregate in excess
of $50,000;



(xiii) entered into any other transaction other than in the ordinary course of
business, or entered into any other material transaction, whether or not in the
ordinary course of business;



(xiv) made charitable contributions or pledges in excess of $10,000;



(xv) suffered any material damage, destruction or casualty loss, whether or not
covered by insurance;



(xvi) experienced any material problems with labor or management in connection
with the terms and conditions of their employment;



(xvii) effected any two or more events of the foregoing kind which in the
aggregate would be material to the Company or its subsidiaries; or



(xviii) entered into an agreement, written or otherwise, to take any of the
foregoing actions.

Except as set forth in Schedule 3(h), neither the Company nor any of its
Subsidiaries has taken any steps to seek protection pursuant to any bankruptcy
law nor does the Company have any knowledge or reason to believe that its
creditors intend to initiate involuntary bankruptcy proceedings or any actual
knowledge of any fact which would reasonably lead a creditor to do so. The
Company and its Subsidiaries, individually and on a consolidated basis, are not
as of the date hereof, and after giving effect to the transactions contemplated
hereby to occur at the Closing, will not be Insolvent (as defined below). For
purposes of this Section 3(h), "Insolvent" means, without giving effect to this
transactions contemplated hereby, (i) the present fair saleable value of the
Company's assets is less than the amount required to pay the Company's total
Indebtedness, (ii) the Company is unable to pay its debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured, (iii) the Company intends to incur or believes that it
will incur debts that would be beyond its ability to pay as such debts mature or
(iv) the Company has unreasonably small capital with which to conduct the
business in which it is engaged as such business is now conducted and is
proposed to be conducted.



(i) Absence Of Litigation.

Except as disclosed in Schedule 3(i-1), to the knowledge of the Company or any
of its subsidiaries, there is no action, suit, claim, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the Company
or any of its Subsidiaries, threatened against or affecting the Company or any
of its Subsidiaries, or their officers or directors in their capacity as such.
Schedule 3(i-2) contains a complete list and summary description of any known
pending or threatened proceeding against or affecting the Company or any of its
Subsidiaries, without regard to whether it, if adversely decided, would have a
Material Adverse Effect. The Company and its Subsidiaries are unaware of any
facts or circumstances which might give rise to any of the foregoing.





(j) Patents, Copyrights, Etc.

All of the Company's material patents, patent applications, Patents (as defined
below), patent rights, inventions, know-how, trade secrets, trademarks,
trademark applications, service marks, service names, trade names and copyrights
("Intellectual Property") are set forth in Schedule 3(j-1) hereof. The Company
and its Subsidiaries own or possess adequate rights or licenses to use all of
the Intellectual property and the rights to receive proceeds from patent
licensing agreements, patent infringement litigation or other litigation related
to such intellectual property (collectively, the "Intellectual Property
Rights"). Any Liens, encumbrances or licenses that have been granted against the
Intellectual Property are listed in Schedule 3(j-2). Except as set forth in
Schedule 3(J-2), none of the Company's Intellectual Property Rights have expired
or terminated, or are expected to expire or terminate, within three years from
the date of this Agreement. Except as otherwise set forth on Schedule 3(j-2),
the Company owns all right and title to the Intellectual Property free and clear
of any Liens or encumbrances and has not granted any licenses or rights to use
any of the Patents to any third party. The Company and each of its Subsidiaries
owns or possesses the requisite licenses or rights to use all Intellectual
Property necessary to enable it to conduct its business as now operated,
including but not limited to the intellectual property set forth in Schedule
3(j-1) hereof (and, except as otherwise set forth in Schedule 3(j-2) hereof, to
the best of the Company's knowledge, as presently contemplated to be operated in
the future), except for such licenses or rights the failure of which to own or
possess would not, individually or in the aggregate, have a Material Adverse
Effect; there is no claim or action by any person pertaining to, or proceeding
pending, or to the Company's knowledge threatened, which challenges the right of
the Company or of a Subsidiary with respect to any Intellectual Property
necessary to enable it to conduct its business as now operated (and, except as
otherwise set forth in Schedule 3(j-2) hereof, to the best of the Company's
knowledge, as presently contemplated to be operated in the future), except for
actions or claims which, if adversely decided, would not have a Material Adverse
Effect; to the best of the Company's knowledge, the Company's or its
Subsidiaries' current and intended products, services and processes do not
infringe on any Intellectual Property Rights or other rights held by any person,
and the Company is unaware of any facts or circumstances which might give rise
to any of the foregoing. The Company and each of its Subsidiaries have taken
reasonable security measures to protect the secrecy, confidentiality and value
of their Intellectual Property.





For purposes hereof, "Patents" means all domestic and foreign letters patent,
design patents, utility patents, industrial designs, inventions, trade secrets,
ideas, concepts, methods, techniques, processes, proprietary information,
technology, know-how, formulae, rights of publicity and other general
intangibles of like nature, now existing or hereafter acquired (including,
without limitation, all domestic and foreign letters patent, design patents,
utility patents, industrial designs, inventions, trade secrets, ideas, concepts,
methods, techniques, processes, proprietary information, technology, know-how
and formulae described in Schedule 3(j-1) hereof), all applications,
registrations and recordings thereof (including, without limitation,
applications, registrations and recordings in the United States Patent and
Trademark Office, or in any similar office or agency of the United States or any
other country or any political subdivision thereof), and all reissues,
divisions, continuations, continuations in part and extensions or renewals
thereof, in each case owned by the Company or an of its Subsidiaries. The
Company does not own or have any rights in and to any Patents.



(k) No Materially Adverse Contracts, Etc.

Neither the Company nor any of its Subsidiaries is subject to any charter,
corporate or other legal restriction, or any judgment, decree, order, rule or
regulation which in the judgment of the Company's officers has or is reasonably
likely in the future to have a Material Adverse Effect. Neither the Company nor
any of its Subsidiaries is a party to any contract or agreement, or has
knowledge of a breach of any contract or agreement to which the Company or any
of its Subsidiaries is a party, either of which in the judgment of the Company's
officers has or is reasonably likely to have a Material Adverse Effect.





(l) Tax Status.

Except as set forth on Schedule 3(l), the Company and each of its Subsidiaries
has made or filed all federal, state and foreign income and all other tax
returns, reports and declarations required by any jurisdiction to which it is
subject (unless and only to the extent that the Company and each of its
Subsidiaries has set aside on its books provisions reasonably adequate for the
payment of all unpaid and unreported taxes) and has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and has set aside on its books provisions
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply. There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Company know of no basis for any such
claim. The Company has not executed a waiver with respect to the statute of
limitations relating to the assessment or collection of any foreign, federal,
state or local tax. Except as set forth on Schedule 3(l), none of the Company's
tax returns is presently being audited by any taxing authority.





(m) Transactions With And Obligations To Affiliates.  

Other than the grant of stock options disclosed on Schedule 3(m), none of the
officers, directors, or employees of the Company is presently a party to any
transaction with the Company or any of its Subsidiaries (other than customary
employment contracts for ordinary course services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any corporation,
partnership, trust or other entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner. Schedule 3(m) sets forth any loans, payables, payments, transactions,
debt or equity securities, or similar agreements or obligations between the
Company and any officers, directors, management or affiliates of the Company.





(n) Acknowledgment Regarding Buyer's Purchase Of Securities.

The Company acknowledges and agrees that each Buyer is acting solely in the
capacity of arm's length purchaser with respect to this Agreement and the
transactions contemplated hereby. The Company further acknowledges that each
Buyer is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to this Agreement and the transactions
contemplated hereby and that any statement made by each Buyer or any of its
respective representatives or agents in connection with this Agreement and the
transactions contemplated hereby is not advice or a recommendation and is merely
incidental to the Buyer's purchase of the Securities and has not been relied
upon by the Company, its officers or directors in any way. The Company further
represents to each Buyer that the Company's decision to enter into this
Agreement has been based solely on the independent evaluation of the Company and
its representatives.





(o) No Integrated Offering.

Neither the Company, nor any of its affiliates, nor any person acting on its or
their behalf, has directly or indirectly made any offers or sales of any
security or solicited any offers to buy any security under circumstances that
would require registration under the 1933 Act of the issuance of the Securities
to any Buyer. The issuance of the Securities to each Buyer will not be
integrated with any other issuance of the Company's securities (past, current or
future) for purposes of any stockholder approval provisions applicable to the
Company or its securities.





(p) No Brokers.

The identity of any brokers or placement agents (each, a "Placement Agent") that
are receiving compensation in respect to this Offering, along with the amount of
cash, warrants or other consideration that compose any compensation to each such
broker or placement agent, are disclosed in Schedule 3(p) hereto. Other than as
set forth on Schedule 3(p), the Company has taken no action which would give
rise to any claim by any person for brokerage commissions, finder's fees or
similar payments relating to this Agreement or the transactions contemplated
hereby. The Company shall indemnify and hold harmless each of Buyer, its
employees, officers, directors, agents, and partners, and their respective
Affiliates, from and against all claims, losses, damages, costs (including the
costs of preparation and attorney's fees) and expenses suffered in respect of
any such claimed or existing fees.





(q) Conduct of Business; Regulatory Permits; Compliance.

The Company and each of its Subsidiaries is in possession of all franchises,
grants, authorizations, licenses, permits, easements, variances, exemptions,
consents, certificates, approvals and orders necessary to own, lease and operate
its properties and to carry on its business as it is now being conducted
(collectively, the "Company Permits"), except where the failure to so possess
any such Company Permits would not have a Material Adverse Effect, and there is
no action pending or, to the knowledge of the Company, threatened regarding
suspension or cancellation of any of the Company Permits. Neither the Company
nor any of its Subsidiaries is in conflict with, or in default or violation of,
any of the Company Permits, except for any such conflicts, defaults or
violations which, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect. Neither the Company nor any of its
Subsidiaries is in violation of any term of or in default under its respective
Certificates or Articles of Incorporation or its Bylaws or their organizational
charter or bylaws, respectively. Since the beginning of the most recent fiscal
quarter that began more than two (2) years prior to the Closing Date, neither
the Company nor any of its Subsidiaries has received any notification with
respect to possible conflicts, defaults or violations of applicable laws, except
for notices relating to possible conflicts, defaults or violations, which
conflicts, defaults or violations would not have a Material Adverse Effect.
Neither the Company nor any such Subsidiary has received any notice of
proceedings relating to the revocation or modification of any such certificate,
authorization or permit. To the best of the Company's knowledge, neither the
Company nor any of its Subsidiaries is in violation of any judgment, decree or
order or any statute, ordinance, rule or regulation applicable to the Company or
its Subsidiaries, and neither the Company nor any of its Subsidiaries will
conduct its business in violation of any of the foregoing, except for possible
violations which could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. Without limiting the generality of
the foregoing, the Company is not in violation of any of the rules, regulations
or requirements of the Principal Market and has no knowledge of any facts or
circumstances that would reasonably lead to delisting or suspension of the
Common Stock by its Principal Market in the foreseeable future. Since at least
September 2, 2004, (i) the Common Stock has been designated for quotation on the
Principal Market, (ii) trading in the Common Stock has not been suspended by the
SEC or the Principal Market and (iii) the Company has received no communication,
written or oral, from the SEC or the Principal Market regarding the suspension
or delisting of the Common Stock from the Principal Market.



(r) Title To Property.

The Company and its Subsidiaries have good and marketable title in fee simple to
all real property and good and marketable title to all personal property owned
by them which is material to the business of the Company and its Subsidiaries,
in each case free and clear of all Liens, encumbrances and defects except such
as are described in Schedule 3(r) or such as would not have a Material Adverse
Effect. Any real property and facilities held under lease by the Company and its
Subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as would not have a Material Adverse Effect.





(s) Foreign Corrupt Practices.

Neither the Company, nor any of its Subsidiaries, nor any director, officer,
agent, employee or other person acting on behalf of the Company or any
Subsidiary has, in the course of his actions for, or on behalf of, the Company,
used any corporate funds for any unlawful contribution, gift, entertainment or
other unlawful expenses relating to political activity; made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; violated or is in violation of any provision of
the U.S. Foreign Corrupt Practices Act of 1977; or made any bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official or employee.





(t) Solvency.

The Company (both before and after giving effect to the transactions
contemplated by this Agreement) is solvent (i.e., its assets have a fair market
value in excess of the amount required to pay its probable liabilities on its
existing debts as they become absolute and matured) and currently the Company
has no information that would lead it to reasonably conclude that the Company
would not have the ability to, nor does it intend to take any action that would
impair its ability to, pay its debts from time to time incurred in connection
therewith as such debts mature. Except as disclosed in Schedule 3(t), the
Company did not receive a qualified opinion from its auditors with respect to
its most recent fiscal year end and does not anticipate or know of any basis
upon which its auditors might issue a qualified opinion in respect of its
current fiscal year.





(u) No Investment Company.

The Company is not, and upon the issuance and sale of the Securities as
contemplated by this Agreement will not be, an "investment company" required to
be registered under the Investment Company Act of 1940 (an "Investment
Company"). The Company is not controlled by an Investment Company.





(v) No Undisclosed Liabilities.

The Company has no liabilities or obligations which are material, individually
or in the aggregate, other than those incurred in the ordinary course of the
Company's businesses which have been disclosed in the Company's public filings
and which, individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect other than as set forth in Schedule 3(v).





(w) No Disagreements With Accountants And Lawyers. There are no disagreements of
any kind presently existing, or reasonably anticipated by the Company to arise,
between the Company and the accountants and lawyers formerly or presently
employed by the Company, including but not limited to disputes or conflicts over
payment owed to such accountants and lawyers.



(x) Company Acknowledgment. The Company hereby acknowledges that each Buyer may
elect to hold its Debenture and the Warrants for various periods of time, as
permitted by the terms of the Transaction Documents and the Company further
acknowledges that Buyer has made no representations or warranties, either
written or oral, as to how long the Securities will be held by such Buyer or
regarding Buyer's trading history or investment strategies.

(y) Disclosure.

The Company confirms that neither it nor any other Person acting on its behalf
has provided any of the Buyers or their agents or counsel with any information
that constitutes material, nonpublic information concerning the Company or its
Subsidiaries other than the existence of the transactions contemplated by this
Agreement or the other Transaction Documents. The Company understands and
confirms that each of the Buyers will rely on the foregoing representations in
effecting transactions in securities of the Company. All disclosure provided to
the Buyers regarding the Company, its business and the transactions contemplated
hereby, including the Schedules to this Agreement, furnished by or on behalf of
the Company is true and correct and does not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading. Each press release issued by the Company or any of its
Subsidiaries during the twelve (12) months preceding the date of this Agreement
did not at the time of release contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. No event or circumstance has occurred or
information exists with respect to the Company or any of its Subsidiaries or its
or their business, properties, prospects, operations or financial conditions,
which, under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed.



(z) Absence Of Certain Company Control Person Actions Or Events.

To the Company's knowledge, during the past five (5) years:





(i) No petition under the federal bankruptcy laws or any state insolvency law
was filed by or against, and no receiver, fiscal agent or similar officer was
appointed by a court for the business or property of such Company Control
Person, or any partnership in which he was a general partner at or within two
years before the time of such filing, or any corporation or business association
of which he was an executive officer at or within two years before the time of
such filing;



(ii) No Company Control Person was convicted in a criminal proceeding or is a
named subject of a pending criminal proceeding (excluding traffic violations and
other minor offenses);



(iii) No Company Control Person has been the subject of any order, judgment or
decree, that was not subsequently reversed, suspended or vacated, of any court
of competent jurisdiction, permanently or temporarily enjoining him from, or
otherwise limiting, the following activities:



(A) acting, as an investment advisor, underwriter, broker or dealer in
securities, or as an affiliated person, director or employee of any investment
company, bank, savings and loan association or insurance company, as a futures
commission merchant, introducing broker, commodity trading advisor, commodity
pool operator, floor broker, any other Person regulated by the Commodity Futures
Trading Commission ("CFTC") or engaging in or continuing any conduct or practice
in connection with such activity;



(B) engaging in any type of business practice; or



(C) engaging in any activity in connection with the purchase or sale of any
security or commodity or in connection with any violation of federal or state
securities laws or federal commodities laws;



(iv) No Company Control Person has been the subject of any order, judgment or
decree, not subsequently reversed, suspended or vacated, of any federal or state
authority barring, suspending or otherwise limiting for more than 60 days the
right of such Company Control Person to engage in any activity described in
paragraph (3) of this item, or to be associated with Persons engaged in any such
activity; or



(v) No Company Control Person was found by a court of competent jurisdiction in
a civil action or by the CFTC or SEC to have violated any federal or state
securities law, and the judgment in such civil action or finding by the CFTC or
SEC has not been subsequently reversed, suspended, or vacated.



For purposes hereof, "Company Control Person" means each director, executive
officer, promoter, and such other Persons as may be deemed in control of the
Company pursuant to Rule 405 under the 1933 Act or Section 20 of the 1934 Act.



                    (aa)          DTC Status. The Company's transfer agent is a
participant in and the Common Stock is eligible for transfer pursuant to the
Depository Trust Company Automated Securities Transfer Program. The name,
address, telephone number, fax number, contact person and email address of the
Company transfer agent is set forth on Schedule 3(aa) hereto.

(bb) Sarbanes-Oxley; Internal Accounting Controls.

The Company is in material compliance with all provisions of the Sarbanes-Oxley
Act of 2002 which are applicable to it as of the Closing Date.



(cc) Seniority.

Except as set forth on Schedule 3(cc), as of the Closing Date, no indebtedness
or other equity of the Company is senior to or pari passu with the Debentures in
right of payment, whether with respect to interest or upon liquidation or
dissolution, or otherwise.



(dd) Registration Rights.

Except as set forth on Schedule 3(dd) hereto, other than each of the Buyers, no
Person has any right to cause the Company to effect the registration under the
Securities Act of any securities of the Company.



(ee)

 Off Balance Sheet Arrangements. There is no transaction, arrangement, or other
relationship between the Company and an unconsolidated or other off balance
sheet entity that is required to be disclosed by the Company in its 1934 Act
filings and is not so disclosed or that otherwise would be reasonably likely to
have a Material Adverse Effect.





(ff) Indebtedness And Other Contracts.

Except as disclosed in Schedule 3(ff), neither the Company nor any of its
Subsidiaries (i) has any outstanding indebtedness (as defined below), (ii) is a
party to any contract, agreement or instrument, the violation of which, or
default under which, by the other party(ies) to such contract, agreement or
instrument would result in a Material Adverse Effect, (iii) is in violation of
any term of or in default under any contract, agreement or instrument relating
to any indebtedness, or (iv) is a party to any contract, agreement or instrument
relating to any Indebtedness, the performance of which, in the judgment of the
Company's officers, has or is expected to have a Material Adverse Effect.
Schedule 3(ff) provides a detailed description of the material terms of any such
outstanding Indebtedness.  





(gg) Conduct Of Business.

Neither the Company nor its Subsidiaries is in violation of any term of or in
default under its Certificate of Incorporation, Bylaws or their organizational
charter or bylaws, respectively. Except as disclosed in Schedule 3(gg), neither
the Company nor any of its Subsidiaries is in violation of any judgment, decree
or order or any statute, ordinance, rule or regulation applicable to the Company
or its Subsidiaries, and neither the Company nor any of its Subsidiaries will
conduct its business in violation of any of the foregoing, except for possible
violations which would not, individually or in the aggregate, have a Material
Adverse Effect. Without limiting the generality of the foregoing, the Company is
not in violation of any of the rules, regulations or requirements of the
Principal Market other than violations which could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect and has no
knowledge of any facts or circumstances which would reasonably lead to delisting
or suspension of the Common Stock by the Principal Market in the foreseeable
future. Except as disclosed on Schedule 3(gg) since September 2, 2004, (i) the
Common Stock has been designated for quotation on the Principal Market, (ii)
trading in the Common Stock has not been suspended by the SEC or the Principal
Market and (iii) the Company has received no communication, written or oral,
from the SEC or the Principal Market regarding the suspension or delisting of
the Common Stock from the Principal Market, and the Company has not received any
letters of inquiry from the SEC Division of Enforcement or state securities
regulators in the past 24 months related to any potential or alleged violation
of state or federal securities laws. The Company and its Subsidiaries possess
all certificates, authorizations and permits issued by the appropriate
regulatory authorities necessary to conduct their respective businesses, except
where the failure to possess such certificates, authorizations or permits would
not have, individually or in the aggregate, a Material Adverse Effect, and
neither the Company nor any such Subsidiary has received any notice of
proceedings relating to the revocation or modification of any such certificate,
authorization or permit.





(hh) No Undisclosed Events, Liabilities,

Developments Or Circumstances.  Except as disclosed in the Disclosure Schedules,
no event, liability, development or circumstance has occurred or exists, or is
contemplated to occur with respect to the Company, its Subsidiaries or their
respective business, properties, prospects, operations or financial condition,
that would be required to be disclosed by the Company under applicable
securities laws on a registration statement on Form SB-2 or any other
appropriate form filed with the SEC relating to an issuance and sale by the
Company of its Common Stock and which has not been publicly announced.





(ii) Obligations To Issue Additional Securities.

Schedule 3(ii) lists all outstanding debt or equity securities, warrants or
options, or Common Stock Equivalents, and all contractual agreements of the
Company, in each case, that contain any provisions ("Triggering Provisions")
that could require the adjustment to conversion or exercise prices of existing
securities, or the issuance of additional securities triggered as a result of
the issuance of securities by the Company or by the passage of time on or after
the date of this Securities Purchase Agreement.





(jj) Regulation M Compliance.

The Company has not, and to its knowledge no one acting on its behalf has, (i)
taken, directly or indirectly, any action designed to cause or to result in the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of any of the Securities, (ii) sold, bid for,
purchased, or paid any compensation for soliciting purchases of, any of the
securities of the Company or (iii) paid or agreed to pay to any Person any
compensation for soliciting another to purchase any other securities of the
Company, other than, in the case of clauses (ii) and (iii), compensation paid to
the Company's placement agent in connection with the placement of the
Securities.





4. COVENANTS.

Unless otherwise specified below, with respect to the covenants in Sections 4
and 5 applicable to the Company: the Company's obligations to follow such
covenants shall continue until such time as less than 20% of the principal
amount of Debenture issued in the Offering remain outstanding; and, any or all
of such covenants may be waived by the written consent of the Required Holders
(as defined in the Debenture).



(a) Form D; Blue Sky Laws.

The Company agrees to file a Form D with respect to the Securities as required
under Regulation D and to provide a copy thereof to each Buyer promptly after
such filing. The Company shall, on or before the Closing Date, take such action
as the Company shall reasonably determine is necessary to qualify the Securities
for sale to the Buyer at the Closing pursuant to this Agreement under applicable
securities or "blue sky" laws of the states of the United States (or to obtain
an exemption from such qualification), and shall provide evidence of any such
action so taken to each Buyer on or prior to the Closing Date.





(b) Reporting Status.

The Company's Common Stock is registered under Section 12(b) or 12(g) of the
1934 Act. So long as any Buyer beneficially owns any of the Securities, the
Company shall timely file all reports required to be filed with the SEC pursuant
to the 1934 Act ("1934 Act Filings"), and the Company shall not terminate its
status as an issuer required to file reports under the 1934 Act even if the 1934
Act or the rules and regulations thereunder would permit such termination.





(c) Use Of Proceeds.

The Company shall segregate at least $250,000 of the Offering proceeds into a
separate designated bank account to be used only as payment to third-party
entities acceptable to the Required Holders, for carrying out investor relations
services ("IR Purposes"). The Company shall use at least $150,000 of the
proceeds of the Offering for IR Purposes during each the first 12 months after
the Closing Date. The Company shall use the remainder of the proceeds from the
sale of the Debentures and the Warrants in the manner set forth in Schedule 4(c)
attached hereto and made a part hereof and, except as otherwise expressly
specified in Schedule 4(c), the Company shall not use any of such proceeds (i)
to repay any of its corporate debt or other Indebtedness, (ii) to redeem any
Common Stock or Common Stock Equivalents, (iii) to settle any outstanding
litigation, or (iv) to repay any debt or obligation to any officer, director or
manager of the Company, including but not limited to the Company's president,
chief executive officer, chief financial officer and chief operations officer,
and any of their affiliates or family members (collectively, "Insiders").





(d) Securities Issuance Restrictions; Capital Raising Limitations; Right Of
Participation.



(i) Lock-Up of Issuance of Securities. Except for Exempt Issuances, the
transactions or other issuances of securities by the Company to the Buyers as
contemplated by the Transaction Documents, during the period from the date
hereof until the date that is 90 days following the Effective Date (the
"Limitation Period"), neither the Company nor any Subsidiary shall issue shares
of Common Stock or Common Stock Equivalents (the "Equity Issuance Lock-Up"),
provided, however, the 90 day period set forth in this Section 4(d)(i) shall be
extended for the number of Trading Days during such period in which (i) trading
in the Common Stock is suspended by any Trading Market, or (ii) following the
Effective Date, the Registration Statement is not effective or the prospectus
included in the Registration Statement may not be used by the Buyers for the
resale of the Underlying Shares.. The Equity Issuance Lock-Up shall not apply in
respect of an Exempt Issuance.



(ii) Capital Raising Limitations. During the period that any Debentures remain
outstanding, notwithstanding whether or not an issuance of securities is an
Exempt Issuance, the Company shall not issue or sell, or agree to issue or sell
Variable Equity Securities (as defined below)(the "Variable Equity Securities
Lock-Up"), without obtaining the prior written approval of each of the Buyers,
with the exception of any such agreements or transactions that (x) exist as of
the date hereof and (y) are not amended or modified after the date hereof. For
purposes hereof, the following shall be collectively referred to herein as, the
"Variable Equity Securities": (A) any debt or equity securities which are
convertible into, exercisable or exchangeable for, or carry the right to receive
additional shares of Common Stock either (1) at any conversion, exercise or
exchange rate or other price that is based upon and/or varies with the trading
prices of or quotations for Common Stock at any time after the initial issuance
of such debt or equity security, or (2) with a fixed conversion, exercise or
exchange price that is subject to being reset at some future date at any time
after the initial issuance of such debt or equity security due to a change in
the market price of the Company's Common Stock since date of initial issuance,
or (B) any amortizing convertible security which amortizes prior to its maturity
date, where the Company is required to or has the option to (or the investor in
such transaction has the option to require the Company to) make such
amortization payments in shares of Common Stock (whether or not such payments in
stock are subject to certain equity conditions), or (C) any transaction
involving a written agreement between the Company and an investor or underwriter
whereby the Company has the right to "put" its securities to the investor or
underwriter over an agreed period of time and at an agreed price or price
formula (each, an "Equity Line" transaction). For purposes of the above, the
"Market Price" at time of closing shall mean the Market Price, as defined in the
Debentures.



It is expressly agreed and understood that the Variable Equity Securities
Lock-Up shall apply in respect of an Exempt Issuance and that no issuance of
Variable Equity Securities shall be an Exempt Issuance.



(iii) Omitted.



(iv) Buyer's Right of Participation in Future Financings.



(A) From the date hereof and during the period that any portion of the Debenture
is outstanding, upon any financing by the Company or any of its subsidiaries
(each, a "Subsequent Financing") of Common Stock or Common Stock Equivalents (as
defined in Section 1(a)), excluding any securities issued pursuant to the
Offering described in this Agreement, each Buyer shall have the right to
participate (the "Buyer's Right Of Participation") in up to the Buyer's
Participation Maximum (as defined below) of the Subsequent Financing, provided
that any securities issued to the Buyer hereunder, and any securities issuable
pursuant to the conversion or exercise of such securities, shall be subject to
the Beneficial Ownership Limitation.



(B) At least ten (10) days prior to the closing of the Subsequent Financing, the
Company shall deliver to each Buyer a written notice of its intention to effect
a Subsequent Financing (an "Advance Notice Of Financing"), which Advance Notice
of Financing shall ask such Buyer if it wants to review the details of such
financing (such additional notice, a "Subsequent Financing Notice"). Upon the
request of a Buyer, and only upon a request by such Buyer, for a Subsequent
Financing Notice, the Company shall promptly, but no later than one (1) Trading
Day after such request, deliver a Subsequent Financing Notice to such Buyer. The
Subsequent Financing Notice shall describe in reasonable detail the proposed
terms of such Subsequent Financing, the amount of proceeds intended to be raised
thereunder, the Person with whom such Subsequent Financing is proposed to be
effected, and attached to which shall be a term sheet or similar document
relating thereto and complete, definitive legal documentation ("Legal
Documents") for the transaction.



(C) Any Buyer desiring to participate in such Subsequent Financing must provide
written notice ("Participation Notice") to the Company by not later than 5:30
p.m. (New York City time) on the tenth (10th) Trading Day after such Buyer has
received the Advance Notice of Financing that the Buyer is willing to
participate in the Subsequent Financing, the amount of the Buyer's
participation, and that the Buyer has such funds ready, willing, and available
for investment on the terms set forth in the Subsequent Financing Notice. If the
Company receives no notice from a Buyer as of such tenth (10th) Trading Day,
such Buyer shall be deemed to have notified the Company that it does not elect
to participate. Buyer shall not be obligated to participate in a Subsequent
Offering after delivering a Participation Notice to the Company until after the
Buyer has reviewed and agreed to the final Legal Documents for such offering.



(D) If by 5:30 p.m. (New York City time) on the tenth (10th) Trading Day after
all of the requesting Buyers have received the Advance Notice of Financing,
notifications by the Buyers of their willingness to participate in the
Subsequent Financing (or to cause their designees to participate) is, in the
aggregate, less than the total amount of the Subsequent Financing, then the
Company may effect the remaining portion of such Subsequent Financing on the
terms and to the Persons set forth in the Subsequent Financing Notice.



(E) If by 5:30 p.m. (New York City time) on the tenth (10th) Trading Day after
all of the Buyers have received the Advance Notice of Financing, the Company
receives responses to a Subsequent Financing Notice from Buyers seeking to
purchase more than the aggregate amount of the Subsequent Financing, each such
Buyer shall have the right to purchase up to (the "Buyer's Participation
Maximum") (a) their Pro Rata Portion (as defined below) of the Subsequent
Financing, plus (b) a pro rata amount (based upon the relative amount of the
participating Buyers' respective Pro Rata Portions) of the aggregate of the
unused Pro Rata Portions of the other Buyers. For purposes hereof, "Pro Rata
Portion" shall mean the ratio of (x) the aggregate Purchase Price of Securities
purchased on the Closing Date by a Buyer participating under this Section
4(e)(iv) and (y) the sum of the aggregate Purchase Price of Securities purchased
on the Closing Date by all Buyers participating under this Section 4(d)(iv).



(F) For purposes of clarity, in the event that there is any amount of a
Subsequent Financing that is not requested to be purchased by a Buyer, then any
other Buyer shall have the right to purchase such remaining amount of the
Subsequent Financing.



(G) The Company must provide the Buyers with a second Subsequent Financing
Notice, and the Buyers will again have the right of participation set forth
above in this Section 4(d)(iv), if the Subsequent Financing subject to the
initial Subsequent Financing Notice is not consummated for any reason on the
terms set forth in such Subsequent Financing Notice within thirty (30) Trading
Days after the date of the initial Subsequent Financing Notice.



(H) The Company and the Buyers agree that if any Buyer elects to participate in
the Subsequent Financing, (x) neither the agreement regarding the Subsequent
Placement (the "Subsequent Placement Agreement") with respect to such Subsequent
Financing nor any other transaction documents related thereto (collectively, the
"Subsequent Placement Documents") shall include any term or provisions whereby
any Buyer shall be required to agree to any restrictions in trading as to any
securities of the Company owned by such Buyer prior to such Subsequent
Placement, and (y) the Buyers shall be entitled to the same registration rights
provided to other investors in the Subsequent Placement.



(v) Most Favored Nation (MFN) Securities Exchange Provision. From the date
hereof until the date when such Buyer holds less than 20% in principal amount of
Debentures originally purchased by such Buyer hereunder, if the Company effects
a Subsequent Financing, each Buyer may elect, in its sole discretion, to
exchange (an "MFN Exchange") all or some of the Debentures then held by such
Buyer for any securities or units issued in a Subsequent Financing on a $1.00
for $1.00 basis based on the outstanding principal amount of such Debentures,
along with any accrued but unpaid interest, liquidated damages and other amounts
owing thereon, and the effective price at which such securities were sold in
such Subsequent Financing; PROVIDED, HOWEVER, that this Section 4(d)(v) shall
not apply with respect to (a) an Exempt Issuance or (b) a firm commitment
underwritten public offering of Common Stock with a reputable national
underwriter. The Company shall provide each Buyer with notice of any such
Subsequent Financing in the manner set forth in Section 4(d)(iv). Following such
an exchange, the Holder shall retain all of its unconverted Warrants and shall
receive any warrants, options or other ancillary securities that normally
accompany the securities being purchased and sold in the Subsequent Financing.



(vi) Injunctive Relief.

The remedies provided in this Agreement shall be cumulative and in addition to
all other remedies available under this Agreement and any of the other
Transaction Documents at law or in equity (including a decree of specific
performance and/or other injunctive relief), and nothing herein shall limit the
Holder's right to pursue actual and consequential damages for any failure by the
Company to comply with the terms of this Agreement or any of the Transaction
Documents. The Company acknowledges that a breach by it of its obligations under
this Agreement or the other Transaction Documents, including but not limited to
a breach of its obligations under this subsection 4(d) or its obligations under
Section 4(t) hereof, will cause irreparable harm to Buyer, by vitiating the
intent and purpose of the transactions contemplated hereby. Accordingly, the
Company acknowledges that the remedy at law for a breach of its obligations
under this Agreement or the other Transaction Documents, including but not
limited to a breach of its obligations under this subsection 4(d) or a breach of
its obligations under subsection 4(t) hereof, will be inadequate and agrees, in
the event of a breach or threatened breach by the Company of the provisions of
this Agreement or the other Transaction Documents, that Buyer shall be entitled,
in addition to all other available remedies in law or in equity, to an
injunction or injunctions to prevent or cure any breaches of the provisions of
this Agreement or the other Transaction Documents, including but not limited to
a breach of its obligations under this subsection 4(d) or of subsection 4(m)
hereof, and to enforce specifically the terms and provisions of this Agreement
and the other Transaction Documents, including but not limited to its
obligations under this subsection 4(d) or of subsection 4(m) hereof, without the
necessity of showing economic loss and without any bond or other security being
required. Specifically, the Buyer shall be entitled to injunctive relief to
cause the court to rescind any financing or financings or other transactions
between the Company and a third party that are in violation of subsection 4(d)
or subsection 4(t).





(vii) Stockholder Approval. If at any time the number of shares of Common Stock
authorized and reserved for issuance is below 100% of the number of Conversion
Shares issued and issuable upon conversion of or otherwise pursuant to the
Debentures (based on the Conversion Price (as defined in the Debentures) in
effect from time to time) and Warrant Shares issued or issuable upon exercise of
or otherwise pursuant to the Warrants (based on the Exercise Price of the
Warrants in effect from time to time), together with the Payment Shares and any
other shares of Common Stock issued or issuable pursuant to the terms of the
Transaction Documents, the Company will promptly take all corporate action
necessary to authorize and reserve a sufficient number of shares, including,
without limitation, calling a special meeting of stockholders to authorize
additional shares to meet the Company's obligations under this Section 4(h), in
the case of an insufficient number of authorized shares, and using its best
efforts to obtain stockholder approval of an increase in such authorized number
of shares.

(e) Certain Trading Activities.

For so long as such Buyer owns any Debentures, such Buyer shall not maintain a
Net Short Position. For purposes hereof, a "Net Short Position" by a person
means a position whereby such person has executed one or more sales of Common
Stock that is marked as a short sale and that is executed at a time when such
Buyer has no equivalent offsetting long position in the Common Stock or contract
for the foregoing. For purposes of determining whether a Buyer has an equivalent
offsetting long position in the Common Stock, all Common Stock (i) that is owned
by such Buyer, (ii) that may be issued as Interest Shares pursuant to the terms
of the Debentures to the Buyer, (iii) that would be issuable upon conversion or
exercise in full of all Securities then held by such Buyer (assuming that such
Securities were then fully convertible or exercisable, notwithstanding any
provisions to the contrary, and giving effect to any conversion or exercise
price adjustments that would take effect given only the passage of time), or
(iv) that would otherwise be issuable to the Buyer as Payment Shares, shall be
deemed to be held long by such Buyer. Without limiting the foregoing, the Buyers
may engage in hedging activities at various times during the period following
the Initial Effective Date.





(f) Listing.

The Company shall use its best efforts to promptly secure the listing of the
Conversion Shares and Warrant Shares upon each national securities exchange or
automated quotation system, if any, upon which shares of Common Stock are then
listed (subject to official notice of issuance) and, so long as any Buyer owns
any of the Securities, shall maintain, so long as any other shares of Common
Stock shall be so listed, such listing of all Conversion Shares from time to
time issuable upon conversion of or otherwise pursuant to the Debentures and all
Warrant Shares from time to time issuable upon exercise of or otherwise pursuant
to the Warrants. The Company will use its best efforts to obtain and, so long as
any Buyer owns any of the Securities, maintain the listing and trading of its
Common Stock on an Eligible Market (whichever Eligible Market is at the time the
principal trading exchange or market for the Common Stock is referred to herein
as the "Principal Market"), and will comply in all respects with the Company's
reporting, filing and other obligations under the bylaws or rules of the
National Association of Securities Dealers, or any successor entity ("NASD") and
such exchanges, as applicable. The Company shall promptly provide to Buyer
copies of any notices it receives from the Principal Market and any other
exchanges or quotation systems on which the Common Stock is then listed
regarding the continued eligibility of the Common Stock for listing on such
exchanges and quotation systems.





(g) Corporate Existence.

So long as a Buyer beneficially owns any portion of the Debentures or Warrants,
the Company shall maintain its corporate existence in good standing and remain a
"Reporting Issuer" (defined as a Company which files periodic reports under the
1934 Act).





(h) No Integration.

The Company shall not sell, offer for sale or solicit offers to buy or otherwise
negotiate in respect of any security (as defined in Section 2 of the Securities
Act) that would be integrated with the offer or sale of the Securities to the
Buyers in a manner that would require the registration under the Securities Act
of the sale of the Securities to the Buyers or that would be integrated with the
offer or sale of the Securities for purposes of the rules and regulations of any
Trading Market.





(i) Limitation On Sale Or Disposition Of Intellectual Property.

So long as any portion of the Debentures remain outstanding, so long as the
Company shall have any obligation under the Debentures or so long as any of the
Warrants remain outstanding, the Corporation shall not sell, convey, dispose of,
spin off or assign any or all of its Intellectual Property (including but not
limited to the Intellectual Property set forth in Schedules 3(j)(1) and (2)
hereof), or any of the Intellectual Property Rights, in each case without
Buyer's written consent, provided that the Company may, without the Buyer's
written consent, enter into one or more licensing agreements with respect to its
Intellectual Property so long as such licensing agreements exceed $5 million per
calendar year and so long as such agreements are not with any affiliate (as such
term is defined in Rule 501(b) of Regulation D) of the Company or with any
relative of, or entity controlled by, or any entity 10% or more of which is
owned by, any officer, director, employee or former employee of the Company,
provided, further, that the Company shall not be subject to the restrictions of
this Section 4(i) if the cash consideration received by the Company in exchange
for such Intellectual Property Rights exceeds $50 million.





(j)

Limitation On Rate Of Issuance Of Shares. The parties agree that, if by virtue
of this AGREEMENT, or by virtue of any other agreement between the parties,
Holder becomes entitled to receive from the Company a number of shares of Common
Stock of the Company (collectively, "Issuable Securities"), such that the sum of
(1) the number of shares of Common Stock of the Company beneficially owned by
HOLDER and any applicable affiliates (other than shares of Common Stock which
may be deemed beneficially owned through the ownership of the unconverted
portion of the Debenture, the unexercised Warrants or the unexercised or
unconverted portion of any other security of HOLDER subject to a limitation on
conversion or exercise analogous to the limitations contained
herein)(collectively, the "Beneficially Owned Shares") and (2) the number
Issuable Securities described above, with respect to which the determination of
this proviso is being made, would result in beneficial ownership by the Holder
and its affiliates of more than 4.99% of the outstanding shares of Common Stock
(the "Beneficial Ownership Limitation"), then the Company shall immediately
deliver to Holder the number of shares of Common Stock of the Company, that can
be issued without exceeding the Beneficial Ownership Limitation, and the Company
shall not issue shares of Common Stock to the Buyer in excess of the Beneficial
Ownership Limitation.





For purposes of the proviso to the immediately preceding sentence, (i)
beneficial ownership shall be determined by the Holder in accordance with
Section 13(d) of the 1934 Act and Regulations 13D-G thereunder, except as
otherwise provided in clause (1) of such proviso to the immediately preceding
sentence, and PROVIDED THAT the Beneficial Ownership Limitation shall be
conclusively satisfied if the applicable notice from Holder includes a signed
representation by the Holder that the issuance of the shares in such notice will
not violate the Beneficial Ownership Limitation, and the Company shall not be
entitled to require additional documentation of such satisfaction.



The parties agree that, in the event that the Company receives any tender offer
or any offer to enter into a merger with another entity whereby the Company
shall not be the surviving entity (an "Offer"), or in the event the Company is
issuing Default Shares (as defined in the Debenture) to the Buyer, then "4.99%"
shall be automatically revised immediately after such offer to read "9.99%" each
place it occurs in the first two paragraphs of this Section 4(j) above.
Notwithstanding the above, Holder shall retain the option to either exercise or
not exercise its option(s) to acquire Common Stock pursuant to the terms hereof
after an Offer. In addition, the Beneficial Ownership Limitation provisions of
this Section 4(j) may be waived by such Holder, at the election of such Holder,
upon not less than 61 days' prior notice to the Company, to change the
Beneficial Ownership Limitation to any other percentage not less than 4.99% and
not in excess of 9.99% of the number of shares of the Common Stock outstanding
immediately after giving effect to the issuance of shares of Common Stock upon
conversion of the Debenture held by the Holder or upon exercise of a Warrant
held by the Holder, as applicable, and the provisions of this Section 4(j) shall
continue to apply. The limitations on conversion set forth in this subsection
are referred to as the "Beneficial Ownership Limitation." Upon such a change by
a Holder of the Beneficial Ownership Limitation from such 4.99% Beneficial
Ownership Limitation to such 9.99% limitation, the Beneficial Ownership
Limitation may not be further waived by such Holder.



The provisions of this paragraph shall be construed and implemented in a manner
otherwise than in strict conformity with the terms of this Section 4(j) to
correct this paragraph (or any portion hereof) which may be defective or
inconsistent with the intended Beneficial Ownership Limitation herein contained
or to make changes or supplements necessary or desirable to properly give effect
to such limitation.



Maximum Exercise of Rights. In the event the Buyer notifies the Company that the
exercise of the rights described herein or in the Warrants, or the issuance of
Payment Shares or other shares of Common Stock issuable to the Holder under the
terms of the Transaction Documents (collectively, "Issuable Shares") would
result in the issuance of an amount of Common Stock of the Company that would
exceed the maximum amount that may be issued to a Buyer calculated in the manner
described in this Section 4(j) of this Agreement, then the issuance of such
additional shares of Common Stock of the Company to such Buyer will be deferred
in whole or in part until such time as such Buyer is able to beneficially own
such Common Stock without exceeding the maximum amount set forth calculated in
the manner described in herein. The determination of when such Common Stock may
be issued shall be made by each Buyer as to only such Buyer.



(k) Equal Treatment Of Buyers.

The terms of Securities issued to Buyers per the terms of this Agreement and the
Transaction Documents shall be identical in all material respects. In addition,
neither the Company nor any of its affiliates shall, directly or indirectly, pay
or cause to be paid any consideration (immediate or contingent), whether by way
of interest, fee, payment for the redemption, conversion of the Debentures or
exercise of the Warrants, or otherwise, to any Buyer or holder of Securities,
for or as an inducement to, or in connection with the solicitation of, any
consent, waiver or amendment. of any terms or provisions of the Transaction
Documents, unless such consideration is required to be paid to all Buyers or
holders of Securities bound by such consent, waiver or amendment. The Company
shall not, directly or indirectly, redeem any Securities unless such offer of
redemption is made pro rata to all Buyers or holders of Securities, as the case
may be, on identical terms. For clarification purposes, this provision
constitutes a separate right granted by the Company to each Buyer of Securities
and negotiated separately by each Buyer, is intended for the Company to treat
the Buyers as a class, and shall not in any way be construed as the Buyers
acting in concert or as a group with respect to the purchase, disposition or
voting of Securities or otherwise.





(l) Legal And Due Diligence Fees.

The Company shall pay to BridgePointe Master Fund Ltd. (the "Lead Investor") a
non-accountable cash fee of $20,000 at closing as reimbursement for legal
services rendered by its attorneys in connection with this Agreement and the
purchase and sale of the Debentures and Warrants and as reimbursement for due
diligence expenses. The Lead Investor may withhold such amount out of the
Purchase Price for its Debenture.





(m) Limited Standstill.

The Company will deliver to the Buyers on or before the Closing Date and enforce
the provisions of irrevocable standstill agreements ("Limited Standstill
Agreements") in the form annexed hereto as Exhibit G with the Insiders and other
shareholders that are identified on Schedule 4(m) hereto (collectively, the
"Designated Insiders").



(n) Non-Public Information.

The Company covenants and agrees that from and after the date hereof, neither it
nor any other Person acting on its behalf will provide any Buyer or its agents
or counsel with any information that constitutes material non-public
information, unless prior thereto such Buyer shall have executed a written
agreement regarding the confidentiality and use of such information. The Company
understands and confirms that each Buyer shall be relying on the foregoing
representations in effecting transactions in securities of the Company. In the
event of a breach of the foregoing covenant by the Company, or any of its
Subsidiaries, or any of its or their respective officers, directors, employees
and agents, in addition to any other remedy provided herein or in the
Transaction Documents, the Company shall publicly disclose any material,
non-public information in a Form 8-K within five (5) Business Days of the date
that it discloses such information to the Buyer. In the event that the Company
discloses any material, non-public information to the Buyer and fails to
publicly file a Form 8-K in accordance with the above, a Buyer shall have the
right to make a public disclosure, in the form of a press release, public
advertisement or otherwise, of such material, nonpublic information without the
prior approval by the Company, its Subsidiaries, or any of its or their
respective officers, directors, employees or agents. No Buyer shall have any
liability to the Company, its Subsidiaries, or any of its or their respective
officers, directors, employees, stockholders or agents, for any such disclosure.
The Company understands and confirms that each Buyer shall be relying on the
foregoing representations in effecting transactions in securities of the
Company.



(o) Omitted.

 



(p) Transactions With Affiliates.

So long as any Debenture or Warrant is outstanding, the Company shall not, and
shall cause each of its Subsidiaries not to, enter into, amend, modify or
supplement, or permit any Subsidiary to enter into, amend, modify or supplement
any agreement, transaction, commitment, or arrangement with any of its or any
Subsidiary's officers, directors, employees, persons who were officers or
directors at any time during the previous two (2) years, stockholders who
beneficially own five percent (5%) or more of the Common Stock, or Affiliates
(as defined below) of any thereof, or with any individual related by blood,
marriage, or adoption to any such individual or with any entity in which any
such entity or individual owns a five percent (5%) or more beneficial interest
(each a "Related Party"), except for customary employment arrangements and
benefit programs on reasonable terms. "Affiliate" for purposes hereof means,
with respect to any person or entity, another person or entity that, directly or
indirectly, (i) has a ten percent (10%) or more equity interest in that person
or entity, (ii) has ten percent (10%) or more common ownership with that person
or entity, (iii) controls that person or entity, or (iv) shares common control
with that person or entity. "Control" or "Controls" for purposes hereof means
that a person or entity has the power, direct or indirect, to conduct or govern
the policies of another person or entity.



(q) Pledge Of Securities.

The Company acknowledges and agrees that the Securities may be pledged by an
Investor (as defined in the Registration Rights Agreement) in connection with a
bona fide margin agreement or other loan or financing arrangement that is
secured by the Securities. The pledge of Securities shall not be deemed to be a
transfer, sale or assignment of the Securities hereunder, and no Investor
effecting a pledge of Securities shall be required to provide the Company with
any notice thereof or otherwise make any delivery to the Company pursuant to
this Agreement or any other Transaction Document, including, without limitation,
Section 2(e) hereof; provided that an Investor and its pledgee shall be required
to comply with the provisions of Section 2(e) hereof in order to effect a sale,
transfer or assignment of Securities to such pledgee. The Company hereby agrees
to execute and deliver such documentation as a pledgee of the Securities may
reasonably request in connection with a pledge of the Securities to such pledgee
by an Investor.





(r) Additional Registration Statements.

Except for the filing of a registration statement on Form S-8 for Approved Stock
Plans (as defined in the Debentures), until such time that all of the Conversion
Shares and Warrant Shares can be sold under a registration statement declared
effective by the SEC, the Company will not file a registration statement under
the 1933 Act relating to securities that are not the Securities without the
prior written consent of the Buyers.





(s) Omitted.



(t) Appointment Of Directors Upon Continuing Default

. If any Event of Default (as defined in the Debentures) remains uncured for an
aggregate of thirty (30) days or more, the Buyers, at their option, may
recommend one nominee for the Company's Board of Directors (such nomination
based upon a majority vote of the Buyers, where each Buyer receives a number of
votes in proportion to the then outstanding principal amount of its Debenture),
if any Event of Default remains uncured for an aggregate of sixty (60) days or
more, the Buyers, at their option, may recommend a second nominee for the
Company's Board of Directors (using the above described nomination procedure),
and if any Event of Default remains uncured for an aggregate of ninety (90) days
or more, the Buyers, at their option, may (on one or more occasions thereafter
anytime that the nominees of the Required Holders constitute less than a
majority of the Company's directors until cured) recommend an additional number
of nominees to the Company's Board of Directors (using the above described
nomination procedure), such that the Buyers' nominees shall constitute a
majority of the Company's Board of Directors (each such nominee referred to
singularly as a "Buyers Nominee" and collectively as the "Buyers' Nominees").
The Company agrees that its Board of Directors, or the Nominating Committee of
the Board, as applicable, shall appoint as members of the Company's Board of
Directors the number of Buyers' Nominee's required pursuant to the immediately
preceding sentence. After such appointment, the Company and its Board of
Directors shall use their best efforts to obtain shareholder ratification of the
appointment of the Buyers' Nominees at the next shareholder meeting.





5. SECURITY; SENIOR DEBT.

The Debentures are secured by the Security Agreement of the same date. Except as
otherwise set forth on Schedule 5 annexed hereto, the Company hereby represents
that the Holder has a senior lien on the Collateral (as defined in the Security
Agreement), and agrees not to grant any liens on the Collateral (except for
Permitted Liens). From the Original Issue Date (as defined in the Debentures) of
the Debentures through the date that all of the Debentures have been paid in
full or converted in full, will not issue nor permit any Subsidiary to issue any
securities or incur any indebtedness that is senior to or pari passu with the
Debentures and, before entering into any future debt with a third party or
permitting any Subsidiary to enter into any future debt with a third party
(unless the issuance of such debt is otherwise prohibited under the terms of the
Transaction Documents), the Company shall first obtain a subordination
agreement, satisfactory to Buyer, from the proposed debt holder. The Company
agrees to take all necessary actions to assist the Holder in perfecting the
Holder's lien on each piece of Collateral within fifteen (15) days of the date
hereof, including but not limiting to signing and delivering the appropriate
forms.





The Company hereby represents that, except as otherwise set forth on Schedule 5
annexed hereto, there are no liens or encumbrances on the Intellectual Property
(as defined in Section 3(j)) or the Collateral. The Company agrees that from the
Original Issue Date of the Debentures through the date that all of the
Debentures have been paid in full or converted in full (the "Covered Period"),
the Company shall not enter into, create, incur, assume or suffer to exist any
mortgage, lien, pledge, charge, security interest or other encumbrance
(collectively, "Liens") upon or in the Intellectual Property or the Collateral
owned by the Company or any of its Subsidiaries and shall not assign or transfer
any interest in the Patents owned by the Company or any of its Subsidiaries. In
the event that the Company attempts to place any Lien or Liens on the
Intellectual Property or the Collateral or attempts to assign or transfer any
interest in the Intellectual Property or the Collateral during the Covered
Period, the Buyer shall have the right to apply for an injunction in any state
or federal courts sitting in the City of New York, borough of Manhattan to
prevent such Lien or transfer. Before entering into any future debt with a third
party, the Company shall first obtain a subordination agreement, satisfactory to
Buyer, from the proposed debt holder.



6. LEGENDS.





(a) The Conversion Shares and the Warrant Shares, together with any other shares
of Common Stock that are issued or issuable pursuant to the Transaction
Documents shall be referred to herein as the "Issued Common Shares."
Certificates evidencing the Issued Common Shares shall not contain any legend
restricting the transfer thereof (including the legend set forth in Section 2(e)
of the Debentures): (i) while a registration statement (including the
Registration Statement) covering the resale of such security is effective under
the Securities Act, or (ii) following any sale of such Issued Common Shares
pursuant to Rule 144, or (iii) if such Issued Common Shares are eligible for
sale under Rule 144(k), or (iv) if such legend is not required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the staff of the Commission)(collectively, the
"Unrestricted Conditions"). The Company shall cause its counsel to issue a legal
opinion to the Company's transfer agent promptly after the Effective Date if
required by the Company's transfer agent to effect the issuance of Issued Common
Shares without a restrictive legend or removal of the legend hereunder. If the
Unrestricted Conditions are met at the time of issuance of Issued Common Shares,
then such Issued Common Shares shall be issued free of all legends. The Company
agrees that following the Effective Date or at such time as the Unrestricted
Conditions are met or such legend is otherwise no longer required under this
Section 6(a), it will, no later than three (3) Trading Days following the
delivery by a Buyer to the Company or the Company's transfer agent of a
certificate representing Issued Common Shares, as applicable, issued with a
restrictive legend (such third Trading Day, the "Legend Removal Date"), deliver
or cause to be delivered to such Buyer a certificate representing such shares
that is free from all restrictive and other legends.



(b) Each Buyer, severally and not jointly with the other Buyers, agrees that the
removal of the restrictive legend from certificates representing Securities as
set forth in this Section 6 is predicated upon the Company's reliance that each
Buyer will sell any Securities pursuant to either the registration requirements
of the Securities Act, including any applicable prospectus delivery
requirements, or an exemption therefrom, and that if Securities are sold
pursuant to a Registration Statement, they will be sold in compliance with the
plan of distribution set forth therein.



7. CONDITIONS TO THE COMPANY'S OBLIGATION TO SELL.

The obligation of the Company hereunder to issue and sell the Debentures and
Warrants to a Buyer at the Closing is subject to the satisfaction, at or before
the Closing Date, of each of the following conditions thereto, provided that
these conditions are for the Company's sole benefit and may be waived by the
Company at any time in its sole discretion:





(a) The Buyer shall have executed each of the Transaction Documents which
requires Buyer's signature, and delivered the same to the Company.



(b) The Buyer shall have delivered the applicable Purchase Price in accordance
with Section 1(b) above.



(c) The representations and warranties of the Buyer shall be true and correct in
all material respects as of the date when made and as of the applicable Closing
Date as though made at that time (except for representations and warranties that
speak as of a specific date, which representations and warranties shall be true
and correct as of such date), and the Buyer shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Buyer at or prior to the Closing Date.



(d) No litigation, statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by or in
any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.



8. CONDITIONS TO BUYER'S OBLIGATION TO PURCHASE.

The obligation of each Buyer hereunder to purchase the Debenture and Warrants at
each Closing is subject to the satisfaction, at or before the Closing Date, of
each of the following conditions, provided that these conditions are for such
Buyer's sole benefit and may be waived by such Buyer at any time in its sole
discretion:





(a) The Company shall have executed this Agreement, the Security Documents and
the Registration Rights Agreement, and delivered the same to the Buyer.



(b) The Company shall have delivered to such Buyer the duly executed Debenture
and Warrants in accordance with Section 1 above.



(c) The representations and warranties of the Company contained in this
Agreement, as modified by the Exhibits and Schedules hereto, shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though made at such time (except for representations and warranties that
speak as of a specific date, which representations and warranties shall be true
and correct as of such date) and the Company shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to the Closing Date. The Buyer shall have received a
certificate or certificates (the "Officer's Certificate"), executed by the
President and Chief Executive Officer of the Company, dated as of the applicable
Closing Date, to the foregoing effect and as to such other matters as may be
reasonably requested by such Buyer including, but not limited to certificates
with respect to the Company's Certificate of Incorporation, By-laws and Board of
Directors' resolutions relating to the transactions contemplated hereby.



(d) No litigation, statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by or in
any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.



(e) Trading in the Common Stock on the Principal Market shall not have been
suspended by the SEC or the Nasdaq and, within two (2) business days of the
Closing, the Company will make application to the Principal Market, if legally
required by Nasdaq, to have the Conversion Shares and the Warrant Shares
authorized for quotation.



(f) The Buyer shall have received a Closing Legal Opinion as further described
in Section 1(b)(v)(C) hereof.



(g) The Buyer shall have received a Closing Certificate described in Section
1(b)(v)(B) above, dated as of the Closing Date.



(h) The Company shall have delivered to the Buyer executed Accountant and Lawyer
Letters, as described in Section 3(w) hereof.



(i) In accordance with the terms of the Security Documents, the Company shall
have delivered to the Buyer (i) the Security Agreement, and (ii) appropriate
financing statements on Form UCC-1 to be duly filed in such office or offices as
may be necessary or, in the opinion of the Buyer, desirable to perfect the
security interests purported to be created by each Security Document.



(j) Within six (6) Business Days prior to the Closing, the Company shall have
delivered or caused to be delivered to each Buyer (A) certified copies of UCC
search results, listing all effective financing statements which name as debtor
the Company or any of its Subsidiaries filed in the prior five (5) years to
perfect an interest in any assets thereof, together with copies of such
financing statements, none of which, except as otherwise agreed in writing by
the Buyers, shall cover any of the Collateral (as defined in the Security
Documents) and the results of searches for any tax lien and judgment lien filed
against such Person or its property, which results, except as otherwise agreed
to in writing by the Buyers shall not show any such Liens (as defined in the
Security Documents); and (B) a perfection certificate, duly completed and
executed by the Company and each of its Subsidiaries, in form and substance
satisfactory to the Buyers.



(k) The Company shall have received funds from Buyers representing their
respective Purchase Prices in an amount exceeding the Minimum Amount, in the
aggregate and not exceeding the Maximum Amount, in the aggregate.



(l) No Material Adverse Changes have occurred since the date that the Buyer
executed this Agreement.



9. GOVERNING LAW; MISCELLANEOUS.



(a) Governing Law.

All questions concerning the construction, validity, enforcement and
interpretation of this Agreement and the other Transaction Documents shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New York, without regard to the principles of conflicts of law
thereof. Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other Transaction Documents (whether brought against a
party hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York. Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in the City
of New York, borough of Manhattan for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, that such suit, action or proceeding is
improper or is an inconvenient venue for such proceeding. If either party shall
commence an action or proceeding to enforce any provisions of the Transaction
Documents, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its reasonable attorneys' fees and other costs
and expenses incurred with the investigation, preparation and prosecution of
such action or proceeding. THE PARTIES HEREBY WAIVE ALL RIGHTS TO, AND AGREES
NOT TO REQUEST, A TRIAL BY JURY FOR ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY OR BY ANY OF THE TRANSACTION DOCUMENTS.





(b) Counterparts; Signatures By Facsimile.

This Agreement may be executed in one or more counterparts, all of which shall
be considered one and the same agreement and shall become effective when
counterparts have been signed by each party and delivered to the other party.
This Agreement, once executed by a party, may be delivered to the other party
hereto by facsimile transmission of a copy of this Agreement bearing the
signature of the party so delivering this Agreement.





(c) Headings.

The headings of this Agreement are for convenience of reference and shall not
form part of, or affect the interpretation of, this Agreement.





(d) Severability.

If any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement or the validity or
enforceability of this Agreement in any other jurisdiction.





(e) Entire Agreement; Amendments.

This Agreement and the instruments referenced herein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and supersede all previous communication, representation, or Agreements
whether oral or written, between the parties with respect to the matters covered
herein. Except as specifically set forth herein or therein, neither the Company
nor the Buyer makes any representation, warranty, covenant or undertaking with
respect to such matters. The Agreement may not be orally modified. Only a
modification in writing, signed authorized representatives of both parties will
be enforceable. The parties waive the right to rely on any oral representations
made by the other party, whether in the past or in the future, regarding the
subject matter of the Agreement, the instruments referenced herein or any other
dealings between the parties related to investments or potential investments
into the Company or any securities transactions or potential securities
transactions with the Company.





(f) Independent Nature Of Buyers' Obligations And Rights.

The obligations of each Buyer under any Transaction Document are several and not
joint with the obligations of any other Buyer, and no Buyer shall be responsible
in any way for the performance of the obligations of any other Buyer under any
Transaction Document. Nothing contained herein or in any Transaction Document,
and no action taken by any Buyer pursuant thereto, shall be deemed to constitute
the Buyers as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Buyers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents. Each Buyer shall be entitled to
independently protect and enforce its rights, including without limitation, the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Buyer to be joined as an additional
party in any proceeding for such purpose. Each Buyer has been represented by its
own separate legal counsel in its review and negotiation of the Transaction
Documents.





(g) Notices.

Any notices required or permitted to be given under the terms of this Agreement
shall be sent by certified or registered mail (return receipt requested) or
delivered personally or by courier (including a recognized overnight delivery
service) or by facsimile and shall be effective five days after being placed in
the mail, if mailed by regular United States mail, or upon receipt, if delivered
personally or by courier (including a recognized overnight delivery service) or
by facsimile, in each case addressed to a party. The addresses for such
communications shall be:



If to the Company, to:

Attn: Dyron M. Watford, CFO

Universal Energy Corp.

30 Skyline Drive

Lake Mary, FL 32746

Office: 800-975-2076

Local: 407-771-0312

Cell: 407-694-3714

Fax: 800-805-4561

With copy to:

Joseph Sierchio, Esq.
Sierchio Greco & Greco, LLP
110 East 59th Street, 29th Floor
New York, New York 10022
Tel. (212) 246-3030
Fax (212) 486-0208


If to a Buyer: To the address set forth immediately below such

Buyer's name on the signature pages hereto.

Each party shall provide notice to the other party of any change in address.



(h) Successors And Assigns.

This Agreement shall be binding upon and inure to the benefit of the parties and
their successors and assigns. Neither the Company nor any Buyer shall assign
this Agreement or any rights or obligations hereunder without the prior written
consent of the other. Notwithstanding the foregoing, subject to Section 2(f),
Buyer may assign its rights hereunder to any person that purchases Securities in
a private transaction from a Buyer or to any of its "Affiliates," as that term
is defined under the 1934 Act, without the consent of the Company.





(i) Third Party Beneficiaries.

This Agreement is intended for the benefit of the parties hereto and their
respective permitted successors and assigns, and is not for the benefit of, nor
may any provision hereof be enforced by, any other person.





(j) Survival.

The representations and warranties of the parties hereto contained in this
Agreement shall survive the closing hereunder for the maximum period permitted
by applicable law notwithstanding any due diligence investigation conducted by
or on behalf of the Buyer.





(k) Indemnification.

The Company (the "Indemnifying Party") agrees to indemnify and hold harmless the
Buyer and all its officers, directors, employees, agents, members and managers
(the "Indemnified Party") for loss or damage arising as a result of or related
to any breach or alleged breach by the Company of any of its representations,
warranties and covenants set forth in Sections 3 and 4 hereof or any of its
covenants and obligations under this Agreement or the Registration Rights
Agreement, including advancement of expenses as they are incurred with respect
to claims by third parties.





Promptly after receipt of notice of the commencement of any action against an
Indemnified Party, such Indemnified Party shall notify the Indemnifying Party in
writing of the commencement thereof and the basis hereunder upon which a claim
for indemnification is asserted, but the failure to do so shall not relieve the
Indemnifying Party of its obligations hereunder except to the extent the
Indemnifying Party is materially prejudiced by such failure. In the event of the
commencement of any such action, the Indemnifying Party shall be entitled to
participate therein and to assume the defense thereof with counsel satisfactory
to the Indemnified Party, and, after notice from the Indemnifying Party to the
Indemnified Party of its election so to assume the defense thereof, the
Indemnifying Party shall not be liable to the Indemnified Party hereunder for
any legal expenses (including attorneys' fees) subsequently incurred by such
Indemnified Party in connection with the defense thereof other than reasonable
costs of investigation and of liaison with counsel so selected, PROVIDED,
HOWEVER, that, if the defendants in any such action include both the Indemnified
Party and the Indemnifying Party and the Indemnified Party shall have reasonably
concluded that there may be reasonable defenses available to it which are
different from or additional to those available to the Indemnifying Party or if
the interests of the Indemnified Party reasonably may be deemed to conflict with
the interests of the Indemnifying Party, the Indemnified Party shall have the
right to select one separate counsel and to assume such legal defenses and
otherwise to participate in the defense of such action, with the reasonable
expenses and fees of such separate counsel and other expenses related to such
participation to be reimbursed by the Indemnifying Party as incurred.

As to cases in which the Indemnifying Party has assumed and is providing the
defense for the Indemnified Party, the control of such defense shall be vested
in the Indemnifying Party; provided that the consent of the Indemnified Party
shall be required prior to any settlement of such case or action, which consent
shall not be unreasonably withheld. As to any action, the party which is
controlling such action shall provide to the other party reasonable information
(including reasonable advance notice of all proceedings and depositions in
respect thereto) regarding the conduct of the action and the right to attend all
proceedings and depositions in respect thereto through its agents and attorneys,
and the right to discuss the action with counsel for the party controlling such
action.

(l) Publicity.

The Company and the Buyer shall have the right to review a reasonable period of
time before issuance of any press releases, filings with the SEC, NASD or any
stock exchange or interdealer quotation system, or any other public statements
with respect to the transactions contemplated hereby; PROVIDED, HOWEVER, that
the Company shall be entitled, without the prior approval of the Buyer, to make
any press release or public filings with respect to such transactions as is
required by applicable law and regulations (although the Buyer shall be
consulted by the Company in connection with any such press release prior to its
release and shall be provided with a copy thereof and be given an opportunity to
comment thereon). The Company agrees that it will not disclose, and will not
include in any public announcement, the name of the Buyers without the consent
of the Buyers unless and until such disclosure is required by law or applicable
regulation, and then only to the extent of such requirement.





(m) Further Assurances.

Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.





(n) No Strict Construction.

The language used in this Agreement will be deemed to be the language chosen by
the parties to express their mutual intent, and no rules of strict construction
will be applied against any party.





(p) Remedies.

The Company acknowledges that a breach by it of its obligations hereunder will
cause irreparable harm to Buyer, by vitiating the intent and purpose of the
transactions contemplated hereby. Accordingly, the Company acknowledges that the
remedy at law for a breach of its obligations under this Agreement will be
inadequate and agrees, in the event of a breach or threatened breach by the
Company of the provisions of this Agreement, that Buyer shall be entitled, in
addition to all other available remedies in law or in equity, to an injunction
or injunctions to prevent or cure any breaches of the provisions of this
Agreement and to enforce specifically the terms and provisions of this
Agreement, without the necessity of showing economic loss and without any bond
or other security being required.



10.

NUMBER OF SHARES AND PURCHASE PRICE. Buyer subscribes for a Debenture in the
Original Principal Amount equal to the Original Principal Amount set forth on
the Schedule of Buyers against payment by wire transfer in the amount of the
Purchase Price (taking into account the Original Issue Discount)(the
"Subscription Amount") set forth opposite such Buyer's name on the Schedule of
Buyers (less any offset of expenses as permitted hereunder.





The undersigned acknowledges that this Agreement and the subscription
represented hereby shall not be effective unless accepted by the Company as
indicated below.



 

IN WITNESS WHEREOF, the undersigned Buyer does represent and certify under
penalty of perjury that the foregoing statements are true and correct and that
Buyer by the following signature(s) executed this Agreement.



Dated this _____ day of _____________, 2007.



 

 

 

____________________________________ _________________________________

Your Signature PRINT EXACT NAME IN WHICH YOU WANT

THE SECURITIES TO BE REGISTERED

Buyer's Subscription Amout: $__________________.



Buyer's Entity Type and Residency: ______________________.



____________________________________ DELIVERY INSTRUCTIONS:

Name: Please Print Please type or print address where your security is to be
delivered



____________________________________
ATTN.:___________________________________________

Title/Representative Capacity (if applicable)



____________________________________
__________________________________________________

Name of Company You Represent (if applicable) Street Address



____________________________________
__________________________________________________

Place of Execution of this Agreement City, State or Province, Country, Offshore
Postal Code



__________________________________________________

Phone Number (For Federal Express) and Fax Number (re: Notice)



 

 

 

THIS AGREEMENT IS ACCEPTED BY THE COMPANY IN THE AMOUNT OF

$ _________________ ("SUBSCRIPTION AMOUNT") ON THE _____ DAY OF SEPTEMBER, 2007.



UNIVERSAL ENERGY CORP.



 

By:________________________________

Print Name:______________________________

Title:_______________________________

SCHEDULE OF BUYERS

 

(1)

 

(2)

 

(3)

 

(4)

 

(5)

 

(6)

Buyer

 

Address and

Facsimile Number

 

Aggregate

Principal of Debenture*

 

Aggregate

Number of

Warrant

Shares

 

Purchase

Price

 

Legal Representative's

Address and

Facsimile Number

 

 

 

 

 

 

 

 

 

 

 

                                                                               
                                                                         

Total:

     

$_________

 

________

 

$_______

   

* = After accounting for a 20% Original Issue Discount.

 